UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-2402 John Hancock Sovereign Bond Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of ag ent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: May 31 Date of reporting period: November 30, 2013 ITEM 1. REPORTS TO STOCKHOLDERS. A look at performance Total returns for the period ended November 30, 2013 SEC 30-day SEC 30-day Average annual total returns (%) Cumulative total returns (%) yield (%) yield (%) with maximum sales charge with maximum sales charge subsidized unsubsidized 1 as of as of 1-year 5-year 10-year 6-months 1-year 5-year 10-year 11-30-13 11-30-13 Class A –3.35 10.60 5.45 –5.17 –3.35 65.52 70.03 3.47 3.42 Class B –4.36 10.58 5.35 –5.92 –4.36 65.37 68.36 2.94 2.88 Class C –0.49 10.85 5.20 –2.03 –0.49 67.39 66.05 2.94 2.88 Class I 1.61 12.10 6.39 –0.49 1.61 77.00 85.81 3.94 3.89 Class R2 1.31 11.68 5.94 –0.69 1.31 73.72 78.13 3.31 3.25 Class R6 1.70 12.19 6.45 –0.43 1.70 77.71 86.82 4.04 3.99 Index † –2.02 5.45 4.69 –0.87 –2.02 30.41 58.07 — — Performance figures assume all distributions have been reinvested. Figures reflect maximum sales charges on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5%, 4%, 3%, 3%, 2%, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable to Class I, Class R2, and Class R6 shares. Effective 2-3-14, Class A sales charges of the fund are being reduced to 4.0%. The expense ratios of the fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the fund and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual at least until 9-30-14 for Class A, Class B, Class C, Class I, Class R2, and Class R6 shares. Had the fee waivers and expense limitations not been in place, gross expenses would apply. The expense ratios are as follows: Class A Class B Class C Class I Class R2 Class R6 Net (%) 0.98 1.68 1.68 0.60 1.03 0.52 Gross (%) 1.03 1.73 1.73 0.65 1.08 0.57 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the fund’s current performance may be higher or lower than the performance shown. For current to the most recent month-end performance data, please call 800-225-5291 or visit the fund’s website at jhinvestments.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. The fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. † Index is the Barclays Government/Credit Bond Index. See the following page for footnotes. 6 Bond Fund | Semiannual report With maximum Without Start date sales charge sales charge Index Class B 4 11-30-03 $16,836 $16,836 $15,807 Class C 4 11-30-03 16,605 16,605 15,807 Class I 2 11-30-03 18,581 18,581 15,807 Class R2 2 11-30-03 17,813 17,813 15,807 Class R6 2 11-30-03 18,682 18,682 15,807 Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge, effective 7-15-04. Barclays Government/Credit Bond Index is an unmanaged index of U.S. government bonds, U.S. corporate bonds, and Yankee bonds. It is not possible to invest directly in an index. Index figures do not reflect expenses or sales charges, which would have resulted in lower values. Footnotes related to performance pages 1 Unsubsidized yield reflects what the yield would have been without the effect of reimbursements and waivers. 2 For certain types of investors, as described in the fund’s prospectuses. 3 Class R6 and Class R2 shares were first offered 9-1-11 and 3-1-12, respectively. Returns prior to these dates are those of Class A shares that have been recalculated to apply the gross fees and expenses of Class R2 and Class R6 shares, as applicable. 4 The contingent deferred sales charge is not applicable. Semiannual report | Bond Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the fund, you incur two types of costs: ■ Transaction costs, which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses, including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the fund’s actual ongoing operating expenses and is based on the fund’s actual return. It assumes an account value of $1,000.00 on June 1, 2013, with the same investment held until November 30, 2013. Account value Ending value Expenses paid during on 6-1-13 on11-30-13 period on 11-30-13 1 Class A $1,000.00 $992.90 $4.65 Class B 1,000.00 989.40 8.13 Class C 1,000.00 989.40 8.13 Class I 1,000.00 995.10 3.00 Class R2 1,000.00 993.10 4.90 Class R6 1,000.00 995.70 2.55 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at November 30, 2013, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Bond Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare the fund’s ongoing operating expenses with those of any other fund. It provides an example of the fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the fund’s actual return). It assumes an account value of $1,000.00 on June 1, 2013, with the same investment held until November 30, 2013. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Account value Ending value Expenses paid during on 6-1-13 on11-30-13 period on 11-30-13 1 Class A $1,000.00 $1,020.40 $4.71 Class B 1,000.00 1,016.90 8.24 Class C 1,000.00 1,016.90 8.24 Class I 1,000.00 1,022.10 3.04 Class R2 1,000.00 1,020.20 4.96 Class R6 1,000.00 1,022.50 2.59 Remember, these examples do not include any transaction costs; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectuses for details regarding transaction costs. 1 Expenses are equal to the fund’s annualized expense ratio of 0.93%, 1.63%, 1.63%, 0.60%, 0.98%, and 0.51% for Class A, Class B, Class C, Class I, Class R2, and Class R6 shares, respectively, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Semiannual report | Bond Fund 9 Portfolio summary Portfolio Composition 1 Corporate Bonds 49.0% Capital Preferred Securities 1.4% U.S. Government Agency 14.4% Preferred Securities 1.2% Collateralized Mortgage Obligations 13.1% Term Loans 1.0% U.S. Government 7.3% Foreign Government Obligations 0.2% Asset Backed Securities 5.9% Convertible Bonds 0.1% U.S. Government Agency Collateralized Short-Term Investments & Other 2.5% Mortgage Obligations 3.9% Quality Composition U.S. Government Agency 14.4% BBB 30.9% U.S. Government 7.3% BB 12.2% U.S. Government Agency Collateralized B 10.8% Mortgage Obligations 3.9% CCC & Below 5.9% AAA 1.2% Not Rated 0.5% AA 3.5% Equity 1.2% A 5.7% Short-Term Investments & Other 2.5% 1 As a percentage of net assets on 11-30-13. 2 Ratings are from Moody’s Investors Service, Inc. If not available, we have used ratings from Standard & Poor’s Ratings Services. In the absence of ratings from these agencies, we have used Fitch Ratings, Inc. ratings. “Not Rated” securities are those with no ratings available from these agencies. All ratings are as of 11-30-13 and do not reflect subsequent downgrades or upgrades, if any. Fixed-income investments are subject to interest-rate and credit risk; their value will normally decline as interest rates rise or if a creditor is unable or unwilling to make principal or interest payments. Illiquid securities may be difficult to sell at a price approximating their value. Investments in higher-yielding, lower-rated securities include a higher risk of default. Foreign investing, has additional risks, such as currency and market volatility and political and social instability. Mortgage and asset-backed securities may be sensitive to changes in interest rates, and may be subject to early repayment and the market’s perception of issuer creditworthiness. The use of hedging and derivatives could produce disproportionate gains or losses and may increase costs. Sector investing is subject to greater risks than the market as a whole. Because the fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors and investments focused in one sector may fluctuate more widely than investments diversified across sectors. Please see the fund’s prospectuses for additional risks. 10 Bond Fund | Semiannual report Fund’s investments As of 11-30-13 (unaudited) Maturity Rate (%) date Par value^ Value Corporate Bonds 49.0% $881,593,307 (Cost $859,752,755) Consumer Discretionary 5.0% Auto Components 0.4% Allison Transmission, Inc. (S) 7.125 05-15-19 2,050,000 2,208,854 Dana Holding Corp. 6.000 09-15-23 2,955,000 2,991,938 Stackpole International Intermediate Company SA (S) 7.750 10-15-21 1,695,000 1,767,038 Automobiles 1.3% Ford Motor Credit Company LLC 5.000 05-15-18 2,890,000 3,219,032 Ford Motor Credit Company LLC 5.875 08-02-21 12,220,000 13,868,197 Ford Motor Credit Company LLC 8.000 12-15-16 2,885,000 3,429,296 General Motors Company (S) 4.875 10-02-23 3,025,000 3,043,906 General Motors Financial Company, Inc. (S) 3.250 05-15-18 630,000 631,575 Hotels, Restaurants & Leisure 0.9% Arcos Dorados Holdings, Inc. (S) 10.250 07-13-16 BRL 3,275,000 1,339,884 CCM Merger, Inc. (S) 9.125 05-01-19 2,495,000 2,619,750 GLP Capital LP (S) 4.375 11-01-18 600,000 612,000 Greektown Superholdings, Inc. 13.000 07-01-15 2,440,000 2,507,100 Landry’s, Inc. (S) 9.375 05-01-20 2,610,000 2,844,900 Little Traverse Bay Bands of Odawa Indians (S) 9.000 08-31-20 1,195,000 1,171,100 Seminole Indian Tribe of Florida (S) 6.535 10-01-20 2,594,000 2,827,460 Waterford Gaming LLC (S) 8.625 09-15-14 556,852 158,212 Wok Acquisition Corp. (S) 10.250 06-30-20 1,590,000 1,717,200 Household Durables 0.1% Arcelik AS (S) 5.000 04-03-23 1,650,000 1,460,250 Internet & Catalog Retail 0.2% QVC, Inc. 4.375 03-15-23 2,170,000 2,062,958 QVC, Inc. 5.125 07-02-22 1,420,000 1,413,002 Media 0.8% CBS Corp. 7.875 07-30-30 3,230,000 3,972,561 Cinemark USA, Inc. 4.875 06-01-23 1,780,000 1,668,750 Cinemark USA, Inc. 7.375 06-15-21 925,000 1,010,563 Gibson Brands, Inc. (S) 8.875 08-01-18 800,000 818,000 Myriad International Holdings BV (S) 6.000 07-18-20 1,770,000 1,867,350 News America, Inc. 6.150 03-01-37 975,000 1,067,556 News America, Inc. 6.400 12-15-35 705,000 790,707 Time Warner Cable, Inc. 8.250 04-01-19 2,360,000 2,769,533 See notes to financial statements Semiannual report | Bond Fund 11 Maturity Rate (%) date Par value^ Value Multiline Retail 0.2% Macy’s Retail Holdings, Inc. 7.875 08-15-36 2,885,000 $3,261,455 Specialty Retail 0.8% AutoNation, Inc. 5.500 02-01-20 2,185,000 2,359,800 Hillman Group, Inc. 10.875 06-01-18 2,205,000 2,386,913 Jo-Ann Stores Holdings, Inc., PIK (S) 9.750 10-15-19 2,915,000 3,046,175 L Brands, Inc. 6.625 04-01-21 3,585,000 3,947,981 New Look Bondco I PLC (S) 8.375 05-14-18 855,000 882,788 Toys R Us Property Company II LLC 8.500 12-01-17 655,000 678,744 Toys R Us, Inc. 10.375 08-15-17 1,235,000 1,167,075 Textiles, Apparel & Luxury Goods 0.3% Burlington Coat Factory Warehouse Corp. 10.000 02-15-19 3,410,000 3,823,463 Hot Topic, Inc. (S) 9.250 06-15-21 1,925,000 2,011,625 Consumer Staples 2.3% Beverages 0.2% Ajecorp BV (S) 6.500 05-14-22 2,145,000 2,134,275 Crestview DS Merger Sub II, Inc. (S) 10.000 09-01-21 2,175,000 2,305,500 Food & Staples Retailing 0.7% Safeway, Inc. 4.750 12-01-21 925,000 939,984 Safeway, Inc. 5.000 08-15-19 5,820,000 6,232,219 Safeway, Inc. 7.250 02-01-31 1,315,000 1,359,940 Sun Merger Sub, Inc. (S) 5.875 08-01-21 600,000 621,000 Tops Holding Corp. (S) 8.875 12-15-17 960,000 1,053,600 Tops Holding II Corp., PIK (S) 8.750 06-15-18 1,580,000 1,639,250 Food Products 0.6% B&G Foods, Inc. 4.625 06-01-21 1,390,000 1,327,450 Bunge, Ltd. Finance Corp. 8.500 06-15-19 2,236,000 2,785,763 Corporacion Pesquera Inca SAC (S) 9.000 02-10-17 2,205,000 2,177,438 KazAgro National Management Holding JSC (S) 4.625 05-24-23 1,385,000 1,255,087 Simmons Foods, Inc. (S) 10.500 11-01-17 3,495,000 3,669,750 Household Products 0.3% Harbinger Group, Inc. (S) 7.875 07-15-19 2,555,000 2,740,238 The Sun Products Corp. (S) 7.750 03-15-21 2,550,000 2,193,000 Personal Products 0.1% Revlon Consumer Products Corp. (S) 5.750 02-15-21 2,000,000 1,982,500 Tobacco 0.4% Alliance One International, Inc. (S) 9.875 07-15-21 5,500,000 5,060,000 Vector Group, Ltd. 7.750 02-15-21 1,345,000 1,415,613 Energy 5.9% Energy Equipment & Services 0.8% Astoria Depositor Corp., Series B (S) 8.144 05-01-21 3,790,000 3,676,300 Exterran Partners LP (S) 6.000 04-01-21 670,000 666,650 Key Energy Services, Inc. 6.750 03-01-21 1,890,000 1,932,525 Offshore Group Investment, Ltd. 7.125 04-01-23 1,530,000 1,575,900 Precision Drilling Corp. 6.625 11-15-20 1,405,000 1,499,838 RKI Exploration & Production LLC (S) 8.500 08-01-21 1,775,000 1,854,875 Rowan Companies, Inc. 4.875 06-01-22 1,990,000 2,037,380 Trinidad Drilling, Ltd. (S) 7.875 01-15-19 1,180,000 1,253,750 12 Bond Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value^ Value Gas Utilities 0.1% DCP Midstream LLC (5.850% to 5-21-23, then 3 month LIBOR + 3.850%) (S) 5.850 05-21-43 2,710,000 $2,516,913 Oil, Gas & Consumable Fuels 5.0% Afren PLC (S) 6.625 12-09-20 2,600,000 2,592,233 Afren PLC (S) 10.250 04-08-19 1,260,000 1,464,750 Afren PLC (S) 11.500 02-01-16 1,200,000 1,392,000 BreitBurn Energy Partners LP 7.875 04-15-22 2,180,000 2,229,050 CNOOC Finance 2013, Ltd. 3.000 05-09-23 1,625,000 1,480,794 Continental Resources, Inc. 5.000 09-15-22 2,130,000 2,193,900 DCP Midstream LLC (S) 9.750 03-15-19 2,675,000 3,394,182 DCP Midstream Operating LP 3.875 03-15-23 1,500,000 1,397,376 Ecopetrol SA 5.875 09-18-23 1,300,000 1,374,750 Energy Transfer Partners LP 5.200 02-01-22 915,000 973,092 Energy Transfer Partners LP 9.700 03-15-19 2,140,000 2,781,362 Enterprise Products Operating LLC (7.000% to 6-1-17, then 3 month LIBOR + 2.778%) 7.000 06-01-67 4,085,000 4,187,125 Enterprise Products Operating LLC (8.375% to 8-1-16, then 3 month LIBOR + 3.708%) 8.375 08-01-66 1,570,000 1,730,925 EP Energy LLC 7.750 09-01-22 1,145,000 1,288,125 EV Energy Partners LP 8.000 04-15-19 2,370,000 2,399,625 Halcon Resources Corp. 8.875 05-15-21 1,385,000 1,405,775 Hess Corp. 8.125 02-15-19 3,911,000 4,913,213 Kerr-McGee Corp. 6.950 07-01-24 3,665,000 4,377,527 Kinder Morgan Energy Partners LP 7.750 03-15-32 1,090,000 1,335,094 Lukoil International Finance BV (S) 3.416 04-24-18 4,655,000 4,690,844 MarkWest Energy Partners LP 6.500 08-15-21 1,414,000 1,527,120 Midstates Petroleum Company, Inc. 9.250 06-01-21 3,010,000 3,141,688 Newfield Exploration Company 5.750 01-30-22 1,890,000 1,970,325 NuStar Logistics LP 8.150 04-15-18 1,446,000 1,639,403 Pacific Rubiales Energy Corp. (S) 5.125 03-28-23 1,920,000 1,742,400 Pacific Rubiales Energy Corp. (S) 5.375 01-26-19 2,275,000 2,275,000 Petrobras Global Finance BV 4.375 05-20-23 2,590,000 2,352,909 Petroleos de Venezuela SA 5.375 04-12-27 3,755,000 2,027,700 Petroleos Mexicanos 4.875 01-24-22 1,475,000 1,511,875 Plains Exploration & Production Company 6.750 02-01-22 4,780,000 5,221,792 Plains Exploration & Production Company 6.875 02-15-23 745,000 825,088 Regency Energy Partners LP 5.500 04-15-23 3,300,000 3,242,250 Rex Energy Corp. 8.875 12-01-20 1,190,000 1,300,075 Summit Midstream Holdings LLC (S) 7.500 07-01-21 1,115,000 1,165,175 TransCanada Pipelines, Ltd. (6.350% to 5-15-17, then 3 month LIBOR + 2.210%) 6.350 05-15-67 3,910,000 4,060,461 Tullow Oil PLC (S) 6.000 11-01-20 1,550,000 1,559,688 Williams Partners LP 5.250 03-15-20 4,060,000 4,427,073 WPX Energy, Inc. 6.000 01-15-22 1,805,000 1,814,025 Financials 17.1% Capital Markets 2.2% Jefferies Group, Inc. 6.875 04-15-21 3,720,000 4,203,600 Jefferies Group, Inc. 8.500 07-15-19 1,965,000 2,397,300 Macquarie Bank, Ltd. (S) 6.625 04-07-21 1,255,000 1,389,722 See notes to financial statements Semiannual report | Bond Fund 13 Maturity Rate (%) date Par value^ Value Capital Markets (continued) Macquarie Group, Ltd. (S) 6.000 01-14-20 1,495,000 $1,655,893 Morgan Stanley 4.100 05-22-23 4,060,000 3,912,715 Morgan Stanley 5.500 01-26-20 3,210,000 3,627,085 Morgan Stanley 5.550 04-27-17 1,620,000 1,821,447 Morgan Stanley 5.750 01-25-21 3,130,000 3,565,890 Morgan Stanley 7.300 05-13-19 6,640,000 8,141,198 The Goldman Sachs Group, Inc. 5.250 07-27-21 7,400,000 8,138,764 The Goldman Sachs Group, Inc. 5.750 01-24-22 680,000 767,159 Commercial Banks 2.7% Banco do Brasil SA/Cayman Island (6.250% to 4-15-24, then 10 Year U.S. Treasury + 4.398%) (Q)(S) 6.250 04-15-24 3,300,000 2,595,450 Barclays Bank PLC (Q)(S) 5.926 12-15-16 2,065,000 2,183,738 Barclays Bank PLC (S) 10.179 06-12-21 3,950,000 5,231,933 BPCE SA (S) 5.700 10-22-23 4,240,000 4,373,475 Commerzbank AG (S) 8.125 09-19-23 2,350,000 2,579,125 Fifth Third Bancorp (5.100% to 6-30-23, then 3 month LIBOR + 3.033%) (Q) 5.100 06-30-23 2,940,000 2,601,900 HBOS PLC (S) 6.000 11-01-33 3,110,000 3,038,999 ICICI Bank, Ltd. (S) 4.700 02-21-18 2,325,000 2,370,026 ICICI Bank, Ltd. (S) 5.750 11-16-20 2,410,000 2,454,587 Nordea Bank AB (S) 3.125 03-20-17 2,945,000 3,099,683 PNC Financial Services Group, Inc. (Q) 4.459 01-09-14 1,695,000 1,695,000 PNC Financial Services Group, Inc. (4.850% to 6-1-23, then 3 month LIBOR + 3.040%) (Q) 4.850 06-01-23 2,150,000 1,924,250 Royal Bank of Scotland Group PLC 6.125 12-15-22 2,420,000 2,465,043 Sberbank of Russia (S) 6.125 02-07-22 1,700,000 1,797,750 Synovus Financial Corp. 7.875 02-15-19 1,075,000 1,222,813 VTB Bank OJSC (9.500% to 12-6-22, then 10 Year U.S. Treasury + 8.067%) (Q)(S) 9.500 12-06-22 2,065,000 2,258,594 Wachovia Bank NA 5.850 02-01-37 1,915,000 2,175,013 Wells Fargo & Company, Series K (7.980% to 3-15-18, then 3 month LIBOR + 3.770%) (Q) 7.980 03-15-18 4,382,000 4,918,795 Consumer Finance 0.8% Capital One Financial Corp. 4.750 07-15-21 3,995,000 4,271,993 Discover Bank 7.000 04-15-20 1,340,000 1,578,115 Discover Financial Services 5.200 04-27-22 2,795,000 2,941,159 DTEK Finance PLC (S) 7.875 04-04-18 2,860,000 2,491,632 Springleaf Finance Corp. (S) 6.000 06-01-20 2,285,000 2,250,725 Diversified Financial Services 5.1% Alfa Bank OJSC (S) 7.750 04-28-21 695,000 742,781 Banco Santander Brasil SA (S) 8.000 03-18-16 BRL 6,000,000 2,396,916 Bank of America Corp. 3.300 01-11-23 1,645,000 1,555,856 Bank of America Corp. 5.000 05-13-21 4,705,000 5,148,827 Bank of America Corp. 5.700 01-24-22 2,765,000 3,142,884 Bank of America NA 5.300 03-15-17 895,000 997,593 Bank of Ceylon (S) 6.875 05-03-17 1,425,000 1,428,563 Citigroup, Inc. 3.875 10-25-23 1,235,000 1,212,913 Citigroup, Inc. 5.500 09-13-25 2,760,000 2,920,226 14 Bond Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value^ Value Diversified Financial Services (continued) Citigroup, Inc. 6.125 08-25-36 2,120,000 $2,232,197 Doric Nimrod Air Alpha 2013-1 Pass Through Trust (S) 5.250 05-30-23 1,700,000 1,717,000 Doric Nimrod Air Alpha 2013-1 Pass Through Trust (S) 6.125 11-30-19 1,400,000 1,449,000 Doric Nimrod Air Finance Alpha, Ltd. 2012-1 Class A Pass Through (S) 5.125 11-30-22 1,599,968 1,623,967 General Electric Capital Corp. (P) 0.721 08-15-36 2,745,000 2,309,893 General Electric Capital Corp. 4.375 09-16-20 1,610,000 1,756,639 General Electric Capital Corp. 5.300 02-11-21 880,000 978,864 General Electric Capital Corp. 5.550 05-04-20 4,270,000 4,948,038 General Electric Capital Corp. 5.875 01-14-38 665,000 752,458 General Electric Capital Corp. (6.375% to 11-15-17, then 3 month LIBOR + 2.289%) 6.375 11-15-67 1,170,000 1,269,450 General Electric Capital Corp. (7.125% until 6-15-22, then 3 month LIBOR + 5.296%) (Q) 7.125 06-15-22 3,750,000 4,171,875 ING Bank NV (S) 5.800 09-25-23 1,560,000 1,625,434 ING US, Inc. 5.500 07-15-22 1,475,000 1,612,737 ING US, Inc. (5.650% to 5-15-23, then 3 month LIBOR + 3.580%) 5.650 05-15-53 1,760,000 1,715,472 Intercorp Retail Trust (S) 8.875 11-14-18 750,000 787,500 iPayment, Inc. 10.250 05-15-18 1,350,000 1,066,500 JPMorgan Chase & Company 4.625 05-10-21 5,965,000 6,422,474 JPMorgan Chase & Company (5.150% to 5-1-23, then 3 month LIBOR + 3.250%) (Q) 5.150 05-01-23 2,615,000 2,353,500 JPMorgan Chase & Company (7.900% to 4-30-18, then 3 month LIBOR + 3.470%) (Q) 7.900 04-30-18 2,840,000 3,138,200 Leucadia National Corp. 5.500 10-18-23 4,420,000 4,454,419 Merrill Lynch & Company, Inc. 6.875 04-25-18 4,365,000 5,210,164 Rabobank Nederland NV 3.875 02-08-22 6,085,000 6,139,473 Rabobank Nederland NV (11.000% to 6-30-19, then 3 month LIBOR + 10.868%) (Q)(S) 11.000 06-30-19 3,579,000 4,733,228 SPL Logistics Escrow LLC (S) 8.875 08-01-20 1,216,000 1,292,000 The Bear Stearns Companies LLC 7.250 02-01-18 2,100,000 2,536,586 UBS AG 7.625 08-17-22 2,555,000 2,921,213 USB Realty Corp. (P)(Q)(S) 1.391 01-15-17 2,900,000 2,541,125 Insurance 3.0% Aflac, Inc. 8.500 05-15-19 2,105,000 2,731,671 American International Group, Inc. 4.125 02-15-24 1,985,000 2,004,552 American International Group, Inc. 8.250 08-15-18 1,365,000 1,727,904 American International Group, Inc. (8.175% to 5-15-38, then 3 month LIBOR + 4.195%) 8.175 05-15-58 1,720,000 2,064,860 AXA SA 8.600 12-15-30 1,695,000 2,080,840 CNA Financial Corp. 7.250 11-15-23 3,415,000 4,147,142 Glen Meadow Pass-Through Trust (6.505% to 2-15-17, then 3 month LIBOR + 2.125%) (S) 6.505 02-12-67 4,320,000 4,190,400 Liberty Mutual Group, Inc. (S) 5.000 06-01-21 4,540,000 4,832,499 Liberty Mutual Group, Inc. (S) 7.800 03-15-37 3,235,000 3,461,450 Lincoln National Corp. (6.050% to 4-20-17, then 3 month LIBOR + 2.040%) 6.050 04-20-67 2,275,000 2,263,625 See notes to financial statements Semiannual report | Bond Fund 15 Maturity Rate (%) date Par value^ Value Insurance (continued) Lincoln National Corp. (7.000% to 5-17-16, then 3 month LIBOR + 2.358%) 7.000 05-17-66 915,000 $937,875 MetLife, Inc. 6.400 12-15-36 1,940,000 1,988,500 Nippon Life Insurance Company (P)(S) 5.000 10-18-42 1,795,000 1,830,900 Onex USI Acquisition Corp. (S) 7.750 01-15-21 2,265,000 2,315,963 Pacific LifeCorp. (S) 6.000 02-10-20 1,190,000 1,336,729 Prudential Financial, Inc. (P) 5.200 03-15-44 760,000 727,700 Prudential Financial, Inc. (5.875% to 9-1-22, then 3 month LIBOR + 4.175%) 5.875 09-15-42 2,555,000 2,580,550 Teachers Insurance & Annuity Association of America (S) 6.850 12-16-39 3,225,000 3,981,640 The Chubb Corp. (6.375% until 4-15-17, then 3 month LIBOR + 2.250%) 6.375 03-29-67 2,225,000 2,417,463 The Hanover Insurance Group, Inc. 6.375 06-15-21 735,000 812,491 Unum Group 7.125 09-30-16 1,785,000 2,040,169 White Mountains Re Group, Ltd. (7.506% to 6-30-17, then 3 month LIBOR + 3.200%) (Q)(S) 7.506 06-30-17 2,375,000 2,432,819 WR Berkley Corp. 5.375 09-15-20 1,705,000 1,864,484 Real Estate Investment Trusts 2.7% Corrections Corp. of America 4.625 05-01-23 2,140,000 2,016,950 DDR Corp. 7.500 04-01-17 5,155,000 6,054,764 DDR Corp. 7.875 09-01-20 715,000 886,968 Goodman Funding Pty, Ltd. (S) 6.375 04-15-21 3,120,000 3,450,552 Health Care REIT, Inc. 4.950 01-15-21 1,095,000 1,169,549 Health Care REIT, Inc. 6.125 04-15-20 4,995,000 5,686,198 Healthcare Realty Trust, Inc. 6.500 01-17-17 2,120,000 2,388,371 Highwoods Realty LP 5.850 03-15-17 4,325,000 4,808,431 Host Hotels & Resorts LP 5.250 03-15-22 2,420,000 2,533,457 MPT Operating Partnership LP 6.375 02-15-22 1,685,000 1,735,550 MPT Operating Partnership LP 6.875 05-01-21 1,175,000 1,260,188 ProLogis International Funding II (S) 4.875 02-15-20 1,055,000 1,057,064 ProLogis LP 3.350 02-01-21 2,100,000 2,059,840 Realty Income Corp. 4.650 08-01-23 1,165,000 1,190,248 Ventas Realty LP 4.000 04-30-19 1,985,000 2,104,285 Ventas Realty LP 4.750 06-01-21 4,815,000 5,103,563 WEA Finance LLC (S) 6.750 09-02-19 1,520,000 1,827,317 Weyerhaeuser Company 7.375 03-15-32 3,410,000 4,183,333 Real Estate Management & Development 0.2% General Shopping Investments, Ltd. (12.000% to 3-20-17, then 5 Year USGG + 11.052%) (Q)(S) 12.000 03-20-17 1,270,000 1,098,550 NANA Development Corp. (S) 9.500 03-15-19 1,685,000 1,727,125 Thrifts & Mortgage Finance 0.4% Nationstar Mortgage LLC 7.875 10-01-20 2,050,000 2,126,875 Nationstar Mortgage LLC 9.625 05-01-19 1,755,000 1,974,375 Nationstar Mortgage LLC 10.875 04-01-15 2,690,000 2,763,975 16 Bond Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value^ Value Health Care 1.2% Health Care Equipment & Supplies 0.1% Alere, Inc. 7.250 07-01-18 2,005,000 2,195,475 Health Care Providers & Services 0.6% HCA, Inc. 7.500 02-15-22 1,855,000 2,063,688 LifePoint Hospitals, Inc. (S) 5.500 12-01-21 550,000 552,750 Medco Health Solutions, Inc. 7.125 03-15-18 1,820,000 2,187,296 National Mentor Holdings, Inc. (S) 12.500 02-15-18 3,385,000 3,621,950 Tenet Healthcare Corp. (S) 6.000 10-01-20 730,000 762,850 WellCare Health Plans, Inc. 5.750 11-15-20 1,330,000 1,366,575 Pharmaceuticals 0.5% Endo Health Solutions, Inc. 7.250 01-15-22 2,295,000 2,484,338 Mylan, Inc. (S) 7.875 07-15-20 3,685,000 4,186,330 Valeant Pharmaceuticals International, Inc. (S) 7.500 07-15-21 1,660,000 1,826,000 Industrials 6.6% Aerospace & Defense 0.9% Embraer Overseas, Ltd. (S) 5.696 09-16-23 1,548,000 1,548,000 Huntington Ingalls Industries, Inc. 7.125 03-15-21 2,090,000 2,278,100 Kratos Defense & Security Solutions, Inc. 10.000 06-01-17 2,800,000 3,031,000 Textron Financial Corp. (6.000% to 2-15-17, then 3 month LIBOR + 1.735%) (S) 6.000 02-15-67 4,770,000 4,209,525 Textron, Inc. 5.600 12-01-17 2,195,000 2,433,265 Textron, Inc. 7.250 10-01-19 1,440,000 1,697,943 Airlines 2.3% America West Airlines 2000-1 Pass Through Trust 8.057 07-02-20 593,567 641,053 American Airlines 2011-1 Class B Pass Through Trust (S) 7.000 01-31-18 5,230,703 5,505,315 American Airlines 2013-2 Class A Pass Through Trust (S) 4.950 01-15-23 2,550,000 2,671,125 American Airlines 2013-2 Class B Pass Through Trust (S) 5.600 07-15-20 1,230,000 1,234,613 British Airways PLC (S) 4.625 06-20-24 4,245,000 4,329,900 British Airways PLC (S) 5.625 06-20-20 1,135,000 1,174,725 Continental Airlines 1997-4 Class A Pass Through Trust 6.900 01-02-18 1,930,768 2,068,238 Continental Airlines 1998-1 Class A Pass Through Trust 6.648 09-15-17 509,738 540,322 Continental Airlines 1999-1 Class A Pass Through Trust 6.545 02-02-19 953,928 1,035,012 Continental Airlines 2000-2 Class B Pass Through Trust 8.307 04-02-18 303,256 320,693 Continental Airlines 2007-1 Class A Pass Through Trust 5.983 04-19-22 2,278,908 2,489,707 Continental Airlines 2010-1 Class A Pass Through Trust 4.750 01-12-21 727,057 774,316 Continental Airlines 2012-1 Class B Pass Through Trust 6.250 04-11-20 1,257,854 1,314,457 Delta Air Lines 2002-1 Class G-1 Pass Through Trust 6.718 01-02-23 3,389,704 3,804,942 See notes to financial statements Semiannual report | Bond Fund 17 Maturity Rate (%) date Par value^ Value Airlines (continued) Delta Air Lines 2007-1 Class A Pass Through Trust 6.821 08-10-22 4,504,059 $5,067,066 Delta Air Lines 2010-1 Class A Pass Through Trust 6.200 07-02-18 784,880 873,179 Delta Air Lines 2011-1 Class A Pass Through Trust 5.300 04-15-19 1,437,816 1,560,030 Northwest Airlines 2007-1 Class A Pass Through Trust 7.027 11-01-19 1,684,941 1,870,621 UAL 2009-1 Pass Through Trust 10.400 11-01-16 420,915 475,634 UAL 2009-2A Pass Through Trust 9.750 01-15-17 1,413,286 1,607,613 US Airways 2010-1 Class A Pass Through Trust 6.250 04-22-23 1,555,610 1,683,948 US Airways 2012-1 Class A Pass Through Trust 5.900 10-01-24 946,058 1,019,377 Building Products 0.5% Masco Corp. 7.125 03-15-20 1,680,000 1,906,800 Owens Corning 4.200 12-15-22 2,710,000 2,625,470 Voto-Votorantim Overseas Trading Operations NV (S) 6.625 09-25-19 2,145,000 2,386,313 Voto-Votorantim, Ltd. (S) 6.750 04-05-21 2,590,000 2,868,425 Commercial Services & Supplies 0.6% Ahern Rentals, Inc. (S) 9.500 06-15-18 1,380,000 1,483,500 Casella Waste Systems, Inc. 7.750 02-15-19 2,385,000 2,408,850 Iron Mountain, Inc. 5.750 08-15-24 2,330,000 2,178,550 Iron Mountain, Inc. 6.000 08-15-23 3,080,000 3,141,600 Safway Group Holding LLC (S) 7.000 05-15-18 1,225,000 1,283,188 Construction & Engineering 0.4% Aeropuertos Dominicanos Siglo XXI SA (S) 9.250 11-13-19 3,025,000 3,009,875 Empresas ICA SAB de CV (S) 8.375 07-24-17 1,675,000 1,641,500 Tutor Perini Corp. 7.625 11-01-18 2,945,000 3,158,513 Electrical Equipment 0.1% Coleman Cable, Inc. 9.000 02-15-18 1,460,000 1,540,300 Industrial Conglomerates 0.5% KOC Holding AS (S) 3.500 04-24-20 2,385,000 2,095,819 Odebrecht Finance, Ltd. (S) 7.125 06-26-42 2,725,000 2,530,844 Odebrecht Finance, Ltd. (Q)(S) 7.500 09-14-15 970,000 940,900 Odebrecht Finance, Ltd. (S) 8.250 04-25-18 BRL 2,850,000 1,019,492 Tenedora Nemak SA de CV (S) 5.500 02-28-23 1,980,000 1,915,650 Marine 0.3% Navios Maritime Acquisition Corp. (S) 8.125 11-15-21 1,835,000 1,857,938 Navios South American Logistics, Inc. 9.250 04-15-19 3,910,000 4,222,800 Road & Rail 0.3% Penske Truck Leasing Company LP (S) 3.750 05-11-17 2,515,000 2,654,223 The Kenan Advantage Group, Inc. (S) 8.375 12-15-18 2,335,000 2,451,750 Trading Companies & Distributors 0.7% Air Lease Corp. 3.375 01-15-19 2,965,000 2,972,294 Air Lease Corp. 4.500 01-15-16 535,000 565,094 Air Lease Corp. 4.750 03-01-20 1,480,000 1,539,200 Air Lease Corp. 5.625 04-01-17 1,200,000 1,317,000 Aircastle, Ltd. 6.250 12-01-19 1,360,000 1,468,800 18 Bond Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value^ Value Trading Companies & Distributors (continued) Aircastle, Ltd. 7.625 04-15-20 885,000 $1,000,050 Glencore Funding LLC (S) 4.125 05-30-23 2,625,000 2,455,706 International Lease Finance Corp. (S) 7.125 09-01-18 1,435,000 1,659,219 Information Technology 0.6% Internet Software & Services 0.2% Ancestry.com, Inc. 11.000 12-15-20 1,980,000 2,301,750 Ancestry.com, Inc., PIK (S) 9.625 10-15-18 920,000 947,600 Healthcare Technology Intermediate, Inc., PIK (S) 7.375 09-01-18 1,275,000 1,310,063 IT Services 0.2% Brightstar Corp. (S) 9.500 12-01-16 2,975,000 3,287,375 Software 0.2% Aspect Software, Inc. 10.625 05-15-17 2,265,000 2,315,963 Blackboard, Inc. (S) 7.750 11-15-19 935,000 925,650 Materials 4.4% Chemicals 1.2% Braskem Finance, Ltd. (S) 7.000 05-07-20 3,250,000 3,477,500 CF Industries, Inc. 7.125 05-01-20 3,500,000 4,130,879 Incitec Pivot Finance LLC (S) 6.000 12-10-19 1,920,000 2,131,945 LyondellBasell Industries NV 5.000 04-15-19 6,670,000 7,486,935 Methanex Corp. 5.250 03-01-22 2,320,000 2,487,021 Nufarm Australia, Ltd. (S) 6.375 10-15-19 1,005,000 1,040,175 Rain CII Carbon LLC (S) 8.250 01-15-21 1,225,000 1,255,625 Construction Materials 0.4% American Gilsonite Company (S) 11.500 09-01-17 2,785,000 2,757,150 Cemex SAB de CV (S) 6.500 12-10-19 2,350,000 2,379,375 Magnesita Finance, Ltd. (Q)(S) 8.625 04-05-17 2,220,000 2,131,200 Severstal Columbus LLC 10.250 02-15-18 490,000 519,400 Containers & Packaging 0.7% ARD Finance SA, PIK (S) 11.125 06-01-18 2,210,517 2,365,253 Consolidated Container Company LLC (S) 10.125 07-15-20 2,011,000 2,156,798 Pretium Packaging LLC 11.500 04-01-16 780,000 832,650 Rock-Tenn Company 4.000 03-01-23 3,130,000 3,038,770 Tekni-Plex, Inc. (S) 9.750 06-01-19 1,470,000 1,675,800 Wise Metals Group LLC (S) 8.750 12-15-18 2,215,000 2,248,225 Metals & Mining 1.8% Allegheny Technologies, Inc. 5.950 01-15-21 965,000 1,005,404 Allegheny Technologies, Inc. 9.375 06-01-19 5,025,000 6,207,367 AngloGold Ashanti Holdings PLC 8.500 07-30-20 2,845,000 2,980,138 ArcelorMittal 10.350 06-01-19 1,695,000 2,139,938 Barrick Gold Corp. 4.100 05-01-23 2,335,000 2,104,255 Commercial Metals Company 7.350 08-15-18 1,570,000 1,789,800 Edgen Murray Corp. (S) 8.750 11-01-20 1,810,000 2,095,075 Gerdau Trade, Inc. (S) 4.750 04-15-23 1,550,000 1,433,750 JMC Steel Group (S) 8.250 03-15-18 1,025,000 1,019,875 MMC Finance, Ltd. (S) 5.550 10-28-20 1,515,000 1,511,213 Rain CII Carbon LLC (S) 8.000 12-01-18 2,070,000 2,142,450 SunCoke Energy, Inc. 7.625 08-01-19 1,606,000 1,730,465 See notes to financial statements Semiannual report | Bond Fund 19 Maturity Rate (%) date Par value^ Value Metals & Mining (continued) Thompson Creek Metals Company, Inc. 7.375 06-01-18 2,005,000 $1,749,363 Vedanta Resources PLC (S) 7.125 05-31-23 1,950,000 1,796,438 Walter Energy, Inc. 9.875 12-15-20 1,445,000 1,278,825 Xstrata Finance Canada, Ltd. (S) 4.250 10-25-22 1,475,000 1,408,926 Paper & Forest Products 0.3% Georgia-Pacific LLC 7.250 06-01-28 900,000 1,107,394 International Paper Company 9.375 05-15-19 1,950,000 2,588,615 Neenah Paper, Inc. (S) 5.250 05-15-21 980,000 953,050 Telecommunication Services 3.8% Diversified Telecommunication Services 2.6% American Tower Corp. 3.400 02-15-19 1,580,000 1,603,133 American Tower Corp. 4.700 03-15-22 2,210,000 2,225,492 CenturyLink, Inc. 5.625 04-01-20 950,000 966,625 CenturyLink, Inc. 5.800 03-15-22 2,915,000 2,878,563 CenturyLink, Inc. 6.450 06-15-21 1,880,000 1,959,900 CenturyLink, Inc. 7.600 09-15-39 1,645,000 1,488,725 Crown Castle Towers LLC (S) 4.883 08-15-20 3,275,000 3,479,167 Crown Castle Towers LLC (S) 6.113 01-15-20 2,924,000 3,287,977 GTP Acquisition Partners I LLC (S) 4.704 05-15-18 3,440,000 3,401,582 GTP Acquisition Partners I LLC (S) 7.628 06-15-16 3,625,000 3,909,055 Oi SA (S) 9.750 09-15-16 BRL 3,440,000 1,318,968 PAETEC Holding Corp. 9.875 12-01-18 2,119,000 2,367,983 T-Mobile USA, Inc. 6.125 01-15-22 970,000 988,188 Telecom Italia Capital SA 6.999 06-04-18 2,130,000 2,354,489 Telecom Italia Capital SA 7.200 07-18-36 1,790,000 1,650,607 Telefonica Emisiones SAU 6.421 06-20-16 4,270,000 4,770,145 Verizon Communications, Inc. 4.500 09-15-20 3,130,000 3,360,512 Verizon Communications, Inc. 6.550 09-15-43 3,220,000 3,662,689 Wireless Telecommunication Services 1.2% Clearwire Communications LLC (S) 12.000 12-01-15 1,805,000 1,859,150 Digicel Group, Ltd. (S) 8.250 09-30-20 2,455,000 2,565,475 ENTEL Chile SA (S) 4.875 10-30-24 1,775,000 1,738,005 MetroPCS Wireless, Inc. (S) 6.250 04-01-21 1,200,000 1,248,000 Millicom International Cellular SA (S) 4.750 05-22-20 1,485,000 1,418,175 Millicom International Cellular SA (S) 6.625 10-15-21 2,015,000 2,055,300 SBA Tower Trust (S) 2.933 12-15-17 2,220,000 2,229,544 SBA Tower Trust (S) 3.598 04-15-18 2,545,000 2,511,627 SBA Tower Trust (S) 5.101 04-17-17 2,090,000 2,257,259 SoftBank Corp. (S) 4.500 04-15-20 2,800,000 2,782,500 Verizon New York, Inc. 7.000 12-01-33 1,450,000 1,450,000 Utilities 2.1% Electric Utilities 1.2% Beaver Valley II Funding Corp. 9.000 06-01-17 566,000 570,989 BVPS II Funding Corp. 8.890 06-01-17 1,172,000 1,241,191 DPL, Inc. 7.250 10-15-21 2,975,000 3,034,500 Electricite de France SA (5.250% to 1-29-23, then 10 Year Swap Rate + 3.709%) (Q)(S) 5.250 01-29-23 1,330,000 1,314,040 20 Bond Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value^ Value Electric Utilities (continued) Israel Electric Corp., Ltd. (S) 5.625 06-21-18 2,790,000 $2,935,892 Israel Electric Corp., Ltd. (S) 6.875 06-21-23 1,415,000 1,504,635 Israel Electric Corp., Ltd. (S) 7.250 01-15-19 2,720,000 3,025,353 NextEra Energy Capital Holdings, Inc. (6.650% to 6-15-17, then 3 month LIBOR + 2.125%) 6.650 06-15-67 1,355,000 1,388,875 PNPP II Funding Corp. 9.120 05-30-16 426,000 446,825 PPL Capital Funding, Inc. (6.700% to 3-30-17, then 3 month LIBOR + 2.665%) 6.700 03-30-67 2,860,000 2,885,025 Southern California Edison Company (6.250% to 2-1-22, then 3 month LIBOR + 4.199%) (Q) 6.250 02-01-22 1,710,000 1,769,850 W3A Funding Corp. 8.090 01-02-17 1,206,010 1,206,229 Gas Utilities 0.0% LBC Tank Terminals Holding Netherlands BV (S) 6.875 05-15-23 755,000 790,863 Independent Power Producers & Energy Traders 0.3% AES Corp. 4.875 05-15-23 555,000 523,088 Calpine Corp. (S) 6.000 01-15-22 745,000 765,488 NRG Energy, Inc. 7.625 01-15-18 2,460,000 2,804,400 NRG Energy, Inc. 8.250 09-01-20 1,910,000 2,124,875 Multi-Utilities 0.6% CMS Energy Corp. 5.050 03-15-22 3,889,000 4,249,775 Integrys Energy Group, Inc. (6.110% to 12-1-16, then 3 month LIBOR + 2.120%) 6.110 12-01-66 3,915,000 3,949,256 Wisconsin Energy Corp. (6.250% to 5-15-17, then 3 month LIBOR + 2.113%) 6.250 05-15-67 2,010,000 2,057,738 U.S. Government & Agency Obligations 21.7% (Cost $394,813,404) U.S. Government 7.3% U.S. Treasury Bond 3.625 08-15-43 33,090,000 31,973,213 Note 1.000 06-30-19 14,525,000 14,042,726 Note 1.250 10-31-18 7,140,000 7,108,763 Note 1.375 09-30-18 14,085,000 14,126,818 Note 2.750 11-15-23 64,141,000 64,161,012 U.S. Government Agency 14.4% Federal Home Loan Mortgage Corp. 30 Yr Pass Thru 3.000 03-01-43 7,391,822 7,120,115 30 Yr Pass Thru 3.500 05-01-42 5,188,694 5,230,852 30 Yr Pass Thru 3.500 06-01-42 12,626,358 12,728,948 30 Yr Pass Thru 4.500 11-01-39 8,368,125 8,922,840 30 Yr Pass Thru 5.000 04-01-41 4,025,441 4,352,036 30 Yr Pass Thru 6.500 09-01-39 2,621,710 2,912,700 Federal National Mortgage Association 15 Yr Pass Thru 3.000 09-01-27 8,781,815 9,065,852 15 Yr Pass Thru 3.500 02-01-26 1,374,211 1,450,008 15 Yr Pass Thru 3.500 03-01-26 11,187,974 11,805,060 15 Yr Pass Thru 4.000 12-01-24 7,186,525 7,703,057 30 Yr Pass Thru 3.000 10-01-42 8,116,099 7,843,132 30 Yr Pass Thru 3.000 12-01-42 4,202,766 4,061,415 30 Yr Pass Thru 3.000 01-01-43 3,009,086 2,907,882 30 Yr Pass Thru 3.000 03-01-43 2,118,712 2,050,102 See notes to financial statements Semiannual report | Bond Fund 21 Maturity Rate (%) date Par value^ Value U.S. Government Agency (continued) Federal National Mortgage Association 30 Yr Pass Thru 3.000 05-01-43 2,767,040 $2,677,435 30 Yr Pass Thru 3.500 06-01-42 6,707,679 6,775,804 30 Yr Pass Thru 3.500 08-01-42 11,673,804 11,792,365 30 Yr Pass Thru 4.000 11-01-40 2,633,494 2,755,602 30 Yr Pass Thru 4.000 09-01-41 14,523,716 15,198,744 30 Yr Pass Thru 4.000 10-01-41 4,072,922 4,257,954 30 Yr Pass Thru 4.500 02-01-41 15,709,524 16,772,371 30 Yr Pass Thru 4.500 06-01-41 16,578,445 17,744,115 30 Yr Pass Thru 4.500 07-01-41 7,258,554 7,768,921 30 Yr Pass Thru 5.000 09-01-40 10,196,324 11,082,130 30 Yr Pass Thru 5.000 09-01-40 10,046,080 11,019,294 30 Yr Pass Thru 5.000 02-01-41 7,565,838 8,327,151 30 Yr Pass Thru 5.000 03-01-41 8,461,168 9,296,708 30 Yr Pass Thru 5.000 04-01-41 15,350,339 16,711,463 30 Yr Pass Thru 5.500 05-01-35 4,093,800 4,491,026 30 Yr Pass Thru 5.500 04-01-36 1,098,691 1,201,522 30 Yr Pass Thru 5.500 05-01-36 4,901,735 5,363,570 30 Yr Pass Thru 5.500 01-01-39 4,030,342 4,422,040 30 Yr Pass Thru 6.000 02-01-37 1,127,004 1,233,620 30 Yr Pass Thru 6.000 07-01-38 4,356,038 4,797,282 30 Yr Pass Thru 6.500 01-01-39 5,392,715 5,991,672 30 Yr Pass Thru 6.500 06-01-39 1,852,256 2,069,700 Foreign Government Obligations 0.2% (Cost $3,199,741) Argentina 0.2% City of Buenos Aires (S) 9.950 03-01-17 3,320,000 3,320,000 Convertible Bonds 0.1% (Cost $702,974) Consumer Discretionary 0.1% Media 0.1% XM Satellite Radio, Inc. (S) 7.000 12-01-14 586,000 1,228,769 Term Loans (M) 1.0% (Cost $17,513,950) Consumer Discretionary 0.1% Auto Components 0.0% Tower Automotive Holdings USA LLC 4.750 04-23-20 472,628 476,161 Distributors 0.0% Hudson’s Bay Company 8.250 11-04-21 200,000 204,400 Hotels, Restaurants & Leisure 0.1% CCM Merger, Inc. 5.000 03-01-17 660,325 663,834 Specialty Retail 0.0% Toys R Us Property Company I LLC 6.000 08-21-19 560,000 544,040 22 Bond Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value^ Value Consumer Staples 0.1% Household Products 0.1% The Sun Products Corp. 5.500 03-23-20 2,628,396 2,460,836 Energy 0.1% Oil, Gas & Consumable Fuels 0.1% Templar Energy LLC (T) TBD 11-25-20 1,545,000 1,543,069 Financials 0.1% Capital Markets 0.1% Walter Investment Management Corp. 5.750 11-28-17 1,901,203 1,914,511 Real Estate Investment Trusts 0.0% iStar Financial, Inc. 4.500 10-16-17 545,082 547,638 Industrials 0.3% Aerospace & Defense 0.1% WP CPP Holdings LLC 4.750 12-27-19 992,500 992,500 Air Freight & Logistics 0.1% Syncreon Holdings, Ltd. 5.250 10-28-20 3,000,000 2,970,000 Airlines 0.1% Delta Air Lines, Inc. 4.000 10-18-18 1,588,000 1,593,945 Information Technology 0.0% Software 0.0% BMC Software Finance, Inc. 5.000 09-10-20 450,000 453,563 Materials 0.1% Metals & Mining 0.1% FMG Resources August 2006 Pty, Ltd. 4.250 06-28-19 1,435,500 1,448,573 Telecommunication Services 0.0% Wireless Telecommunication Services 0.0% Cricket Communications, Inc. 4.750 10-10-19 496,250 497,904 Utilities 0.1% Electric Utilities 0.1% La Frontera Generation LLC 4.500 09-30-20 1,311,283 1,321,937 Capital Preferred Securities 1.4% (Cost $24,662,123) Financials 1.4% Capital Markets 0.2% State Street Capital Trust IV (P) 1.254 06-15-37 4,580,000 3,533,470 Commercial Banks 0.5% Allfirst Preferred Capital Trust (P) 1.744 07-15-29 1,305,000 1,070,100 Fifth Third Capital Trust IV (6.500% to 4-15-17, then 3 month LIBOR + 1.368%) 6.500 04-15-37 5,175,000 5,168,531 PNC Financial Services Group, Inc. (6.750% to 8-1-21, then 3 month LIBOR + 3.678%) (Q) 6.750 08-01-21 1,200,000 1,257,000 Sovereign Capital Trust VI 7.908 06-13-36 2,115,000 2,199,600 See notes to financial statements Semiannual report | Bond Fund 23 Maturity Rate (%) date Par value^ Value Insurance 0.7% MetLife Capital Trust IV (7.875% to 12-15-32, then 3 month LIBOR + 3.960%) (S) 7.875 12-15-37 960,000 $1,096,800 MetLife Capital Trust X (9.250% to 4-8-33, then 3 month LIBOR + 5.540%) (S) 9.250 04-08-38 2,050,000 2,624,000 ZFS Finance USA Trust II (6.450% to 6-15-16 then 3 month LIBOR + 2.000%) (S) 6.450 12-15-65 5,885,000 6,326,375 ZFS Finance USA Trust V (6.500% to 5-9-17, then 3 month LIBOR + 2.285%) (S) 6.500 05-09-37 1,525,000 1,616,500 Collateralized Mortgage Obligations 17.0% (Cost $296,337,969) Commercial & Residential 13.1% American Home Mortgage Assets LLC Series 2006-6, Class XP IO 2.023 12-25-46 21,641,422 1,511,725 American Home Mortgage Investment Trust Series 2005-1, Class 1A1 (P) 0.386 06-25-45 4,279,862 3,961,440 Americold 2rust Series 2010-ARTA, Class D (S) 7.443 01-14-29 4,285,000 4,831,625 Banc of America Commercial Mortgage Trust, Inc. Series 2006-2, Class AM (P) 5.958 05-10-45 3,615,000 4,001,425 Series 2006-4, Class AM 5.675 07-10-46 5,350,000 5,890,976 Series 2006-3, Class A4 (P) 5.889 07-10-44 3,935,000 4,296,693 Banc of America Re-Remic Trust Series 2013-DSNY, Class E (P)(S) 2.767 09-15-26 2,300,000 2,306,569 Bear Stearns Adjustable Rate Mortgage Trust Series 2005-2, Class A1 (P) 2.600 03-25-35 3,388,319 3,411,604 Series 2005-5, Class A2 (P) 2.250 08-25-35 3,710,974 3,714,009 Bear Stearns Alt-A Trust Series 2004-12, Class 1A1 (P) 0.866 01-25-35 5,552,927 5,393,164 Series 2005-5, Class 1A4 (P) 0.726 07-25-35 3,158,257 2,957,938 Series 2005-7, Class 11A1 (P) 0.706 08-25-35 5,000,482 4,576,616 Bear Stearns Asset Backed Securities Trust Series 2004-AC5, Class A1 (P) 5.750 10-25-34 2,387,403 2,394,327 Citigroup/Deutsche Bank Commercial Mortgage Trust Series 2005-CD1, Class C (P) 5.392 07-15-44 1,230,000 1,258,732 Commercial Mortgage Pass Through Certificates Series 2010-C1, Class D (P) (S) 6.078 07-10-46 3,280,000 3,459,537 Series 2012-CR2, Class XA IO 2.107 08-15-45 19,793,838 2,237,297 Series 2012-CR5, Class XA IO 2.075 12-10-45 28,164,989 3,024,159 Series 2012-LC4, Class B (P) 4.934 12-10-44 1,955,000 2,071,238 Series 2012-LC4, Class C (P) 5.823 12-10-44 4,110,000 4,408,090 Series 2013-300P, Class D (P)(S) 4.540 08-10-30 4,315,000 4,015,733 Series 2013-CR11, Class B (P) 5.333 10-10-46 3,835,000 4,030,435 Series 2013-LC13, Class B (P)(S) 5.009 08-10-46 3,565,000 3,705,917 Deutsche Mortgage Securities, Inc. Series 2004-4, Class 2AR1 (P) 0.706 06-25-34 3,962,408 3,639,582 Extended Stay America Trust Series 2013-ESFL, Class DFL (P)(S) 3.309 12-05-31 3,615,000 3,557,352 Series 2013-ESHM, Class M (S) 7.625 12-05-19 2,900,000 2,938,434 Fontainebleau Miami Beach Trust Series 2012-FBLU, Class C (S) 4.270 05-05-27 1,555,000 1,591,213 Series 2012-FBLU, Class D (S) 5.007 05-05-27 2,750,000 2,831,345 24 Bond Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value^ Value Commercial & Residential (continued) GMAC Mortgage Corp. Loan Trust Series 2004-AR2, Class 3A (P) 3.325 08-19-34 2,625,292 $2,549,676 Greenwich Capital Commercial Funding Corp. Series 2006-GG7, Class AM (P) 6.018 07-10-38 3,325,000 3,648,257 GS Mortgage Securities Corp. II Series 2013-KYO, Class D (P)(S) 2.769 11-08-29 3,685,000 3,675,939 GSR Mortgage Loan Trust Series 2005-AR6, Class 3A1 (P) 2.656 09-25-35 4,096,545 4,035,568 Series 2004-9, Class B1 (P) 3.113 08-25-34 1,593,300 954,148 Series 2006-AR1, Class 3A1 (P) 2.936 01-25-36 2,453,097 2,125,626 HarborView Mortgage Loan Trust Series 2005-11, Class X IO 2.106 08-19-45 9,556,323 506,237 Series 2005-9, Class 2A1C (P) 0.618 06-20-35 4,963,010 4,817,008 Series 2005-8, Class 1X IO 2.194 09-19-35 12,022,670 809,907 Series 2007-3, Class ES IO (S) 0.350 05-19-47 60,053,127 638,064 Series 2007-4, Class ES IO 0.350 07-19-47 64,425,718 684,523 Series 2007-6, Class ES IO (S) 0.342 08-19-37 50,093,560 532,244 Hilton USA Trust Series 2013-HLF, Class EFL (P)(S) 3.919 11-05-30 3,360,000 3,366,581 Series 2013-HLT, Class DFX (S) 4.407 11-05-30 1,622,000 1,638,415 IndyMac Index Mortgage Loan Trust Series 2005-AR18, Class 1X IO 2.035 10-25-36 24,538,285 1,567,390 Series 2005-AR18, Class 2X IO 1.672 10-25-36 38,480,077 1,338,437 JPMorgan Chase Commercial Mortgage Securities Corp. Series 2006-LDP7, Class AM (P) 6.056 04-15-45 4,195,000 4,646,193 Series 2007-LD12, Class AM (P) 6.192 02-15-51 5,600,000 6,243,104 Series 2007-LDPX, Class AM (P) 5.464 01-15-49 6,175,000 6,357,082 Series 2012-HSBC, Class XA IO (S) 1.582 07-05-32 20,100,000 2,082,340 Series 2012-PHH, Class D (P)(S) 3.435 10-15-25 1,575,000 1,585,045 Series 2013-INMZ, Class M (P)(S) 6.145 09-15-18 3,490,000 3,511,381 Series 2013-JWRZ, Class D (P)(S) 3.158 04-15-30 3,095,000 3,080,110 LB–UBS Commercial Mortgage Trust Series 2006-C6, Class AM 5.413 09-15-39 6,124,000 6,774,148 MASTR Adjustable Rate Mortgages Trust Series 2004-11, Class M2 (P) 1.266 11-25-34 3,370,000 3,132,648 Merrill Lynch Mortgage Investors Trust Series 2004-1, Class 2A1 (P) 2.157 12-25-34 3,535,461 3,518,976 Series 2007-3, Class M1 (P) 3.214 09-25-37 1,024,890 559,326 Series 2007-3, Class M2 (P) 3.214 09-25-37 345,193 39,566 Series 2007-3, Class M3 (P) 3.214 09-25-37 99,377 1,746 Morgan Stanley Bank of America Merrill Lynch Trust Series 2013-C7, Class C (P) 4.328 02-15-46 2,403,000 2,282,182 Morgan Stanley Capital I Trust Series 2006-HQ10, Class AM 5.360 11-12-41 3,500,000 3,863,927 Morgan Stanley Mortgage Loan Trust Series 2004-6AR, Class 2A2 (P) 2.786 08-25-34 5,157,971 5,043,134 MortgageIT Trust Series 2005-2, Class 1A2 (P) 0.496 05-25-35 3,157,345 2,929,852 Motel 6 Trust Series 2012-MTL6, Class D (S) 3.781 10-05-25 5,845,000 5,836,063 Residential Accredit Loans, Inc. Series 2005-QO4, Class XIO IO 2.357 12-25-45 23,878,238 1,025,210 Springleaf Mortgage Loan Trust Series 2012-3A, Class M1 (P)(S) 2.660 12-25-59 1,520,000 1,503,883 See notes to financial statements Semiannual report | Bond Fund 25 Maturity Rate (%) date Par value^ Value Commercial & Residential (continued) Thornburg Mortgage Securities Trust Series 2004-1, Class II2A (P) 1.773 03-25-44 3,185,437 $3,073,650 UBS Commercial Mortgage Trust Series 2012-C1, Class B 4.822 05-10-45 2,220,000 2,318,439 Series 2012-C1, Class C (P)(S) 5.720 05-10-45 1,580,000 1,675,100 UBS-Barclays Commercial Mortgage Trust Series 2012-C2, Class XA IO (S) 1.955 05-10-63 27,575,213 2,507,883 VFC 2013-1 LLC Series 2013-1, Class A (S) 3.130 03-20-26 2,926,088 2,943,747 Wachovia Bank Commercial Mortgage Trust Series 2007-C31, Class AM (P) 5.591 04-15-47 1,810,000 1,982,743 WaMu Mortgage Pass Through Certificates Series 2005-AR13, Class X IO 1.470 10-25-45 104,609,255 4,306,962 Series 2005-AR19, Class A1A2 (P) 0.456 12-25-45 4,622,275 4,129,153 Series 2005-AR2, Class 2A1B (P) 0.536 01-25-45 1,725,184 1,551,865 Series 2005-AR2, Class 2A3 (P) 0.516 01-25-45 2,603,777 2,346,029 Series 2005-AR8, Class 2AB2 (P) 0.586 07-25-45 4,587,659 4,273,202 Wells Fargo Commercial Mortgage Trust Series 2013-1, Class 20B (P)(S) 2.800 03-18-28 6,210,000 5,744,796 Series 2013-BTC, Class E (P)(S) 3.668 04-16-35 2,850,000 2,198,752 WF-RBS Commercial Mortgage Trust Series 2012-C9, Class XA IO (S) 2.418 11-15-45 30,263,272 3,801,581 Series 2013-C15, Class B (P) 4.636 08-15-46 1,072,000 1,084,479 Series 2013-C16, Class B (P) 5.152 09-15-46 1,800,000 1,894,532 U.S. Government Agency 3.9% Federal Home Loan Mortgage Corp. Series 290, Class IO 3.500 11-15-32 11,407,081 2,253,016 Series 3794, Class PI IO 4.500 02-15-38 2,237,994 251,954 Series 3908, Class PA 4.000 06-15-39 2,462,169 2,602,141 Series 4060, Class HC 3.000 03-15-41 5,839,969 6,106,704 Series 4065, Class QA 3.000 08-15-41 4,126,544 4,251,797 Series 4068, Class AP 3.500 06-15-40 6,305,943 6,610,804 Series 4077, Class IK IO 5.000 07-15-42 5,140,850 1,191,446 Series 4136, Class IH IO 3.500 09-15-27 16,812,951 2,436,842 Series K017, Class X1 IO 1.595 12-25-21 14,840,532 1,314,396 Series K018, Class X1 IO 1.602 01-25-22 19,814,825 1,769,702 Series K021, Class X1 IO 1.645 06-25-22 4,686,820 469,896 Series K022, Class X1 IO 1.431 07-25-22 36,518,813 3,140,545 Series K708, Class X1 IO 1.642 01-25-19 30,678,305 2,065,049 Series K709, Class X1 IO 1.675 03-25-19 17,320,500 1,207,083 Series K710, Class X1 IO 1.913 05-25-19 14,041,303 1,153,142 Series K711, Class X1 IO 1.832 07-25-19 49,818,676 3,996,703 Federal National Mortgage Association Series 2009-50, Class GI IO 5.000 05-25-39 2,539,463 409,753 Series 2009-78, Class IB IO 5.000 06-25-39 3,285,532 411,104 Series 2012-118, Class IB IO 3.500 11-25-42 8,274,239 1,896,050 Series 2012-137, Class QI IO 3.000 12-25-27 17,089,405 2,536,787 Series 2012-137, Class WI IO 3.500 12-25-32 12,208,047 2,542,312 Series 2012-19, Class JA 3.500 03-25-41 8,056,175 8,392,126 Series 2012-67, Class KG 3.500 02-25-41 1,925,418 2,001,635 Series 402, Class 3 IO 4.000 11-25-39 1,840,752 359,792 Series 402, Class 4 IO 4.000 10-25-39 2,893,807 512,063 Series 402, Class 7 IO 4.500 11-25-39 2,835,756 528,817 Series 407, Class 15 IO 5.000 01-25-40 3,287,801 571,894 Series 407, Class 21 IO 5.000 01-25-39 1,742,882 321,159 Series 407, Class 7 IO 5.000 03-25-41 2,647,507 525,046 26 Bond Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value^ Value U.S. Government Agency (continued) Federal National Mortgage Association Series 407, Class 8 IO 5.000 03-25-41 1,313,811 $244,222 Series 407, Class C6 IO 5.500 01-25-40 6,693,963 1,265,561 Government National Mortgage Association Series 2012-114, Class IO 1.031 01-16-53 11,446,748 1,070,981 Series 2013-42, Class IA IO 3.500 03-20-43 16,812,906 2,710,585 Series 2013-42, Class YI IO 3.500 03-20-43 21,924,964 3,507,433 Asset Backed Securities 5.9% (Cost $102,863,630) ACE Securities Corp. Series 2006-ASP5, Class A2B (P) 0.296 10-25-36 1,928,681 902,844 Series 2006-ASP5, Class A2C (P) 0.346 10-25-36 1,618,621 759,604 Series 2006-ASP5, Class A2D (P) 0.426 10-25-36 3,104,968 1,472,705 ACE Securities Corp. Home Equity Loan Trust Series 2005-HE3, Class M2 (P) 0.616 05-25-35 2,419,980 2,282,218 Aegis Asset Backed Securities Trust Series 2004-3, Class A1 (P) 0.886 09-25-34 1,636,296 1,602,498 Series 2005-4, Class M1 (P) 0.616 10-25-35 4,810,000 3,978,062 Ameriquest Mortgage Securities, Inc. Series 2005-R3, Class M2 (P) 0.636 05-25-35 2,840,000 2,583,704 Argent Securities, Inc. Series 2003-W10, Class M1 (P) 1.246 01-25-34 1,648,594 1,580,949 Series 2004-W6, Class M1 (P) 0.716 05-25-34 1,878,086 1,832,122 Series 2006-M2, Class A2C (P) 0.316 09-25-36 8,450,585 3,371,775 Asset Backed Funding Certificates Series 2005-HE1, Class M1 (P) 0.586 03-25-35 2,630,560 2,494,618 Bravo Mortgage Asset Trust Series 2006-1A, Class A2 (P)(S) 0.406 07-25-36 3,889,336 3,558,991 Citicorp Residential Mortgage Securities, Inc. Series 2007-2, Class A6 (P) 5.923 06-25-37 1,817,743 1,834,226 CKE Restaurant Holdings, Inc. Series 2013-1A, Class A2 (S) 4.474 03-20-43 7,121,188 7,241,877 ContiMortgage Home Equity Loan Trust Series 1995-2, Class A5 8.100 08-15-25 135,770 133,935 Countrywide Asset-Backed Certificates Series 2004-10, Class AF5B (P) 5.110 02-25-35 3,010,955 3,150,772 Credit-Based Asset Servicing and Securitization LLC Series 2005-CB2, Class M1 (P) 0.826 04-25-36 2,944,159 2,844,128 CSMC Trust Series 2006-CF2, Class M1 (P)(S) 0.636 05-25-36 3,245,000 3,126,214 Dominos Pizza Master Issuer LLC Series 2012-1A, Class A2 (S) 5.216 01-25-42 6,227,131 6,742,850 Encore Credit Receivables Trust Series 2005-2, Class M2 (P) 0.626 11-25-35 3,350,000 3,074,195 Fremont Home Loan Trust Series 2005-1, Class M3 (P) 0.931 06-25-35 2,500,000 2,387,873 GSAA Home Equity Trust Series 2005-11, Class 3A1 (P) 0.436 10-25-35 4,922,114 4,558,788 GSAA Trust Series 2005-10, Class M3 (P) 0.716 06-25-35 4,265,000 3,992,270 GSAMP Trust Series 2006-NC1, Class A2 (P) 0.346 02-25-36 2,175,758 2,037,064 See notes to financial statements Semiannual report | Bond Fund 27 Maturity Rate (%) date Par value^ Value Home Equity Asset Trust Series 2005-6, Class M1 (P) 0.636 12-25-35 1,810,000 $1,755,952 Home Equity Mortgage Loan Asset-Backed Trust Series 2005-C, Class AII3 (P) 0.536 10-25-35 3,212,500 3,014,960 MASTR Asset Backed Securities Trust Series 2007-HE2, Class A2 (P) 0.866 08-25-37 947,638 930,966 Merrill Lynch Mortgage Investors, Inc. Series 2005-WMC1, Class M1 (P) 0.916 09-25-35 2,074,762 1,922,669 Morgan Stanley ABS Capital I Series 2006-HE4, Class A3 (P) 0.316 06-25-36 2,543,689 1,661,293 New Century Home Equity Loan Trust Series 2005-1, Class M1 (P) 0.616 03-25-35 3,195,000 3,056,749 RAMP Trust Series 2005-RS3, Class M1 (P) 0.586 03-25-35 2,355,000 2,197,312 Renaissance Home Equity Loan Trust Series 2005-2, Class AF4 (P) 4.934 08-25-35 2,680,000 2,587,494 Sonic Capital LLC Series 2011-1A, Class A2 (S) 5.438 05-20-41 2,632,010 2,823,988 Soundview Home Loan Trust Series 2006-OPT2, Class A3 (P) 0.346 05-25-36 1,346,888 1,234,970 Specialty Underwriting & Residential Finance Trust Series 2006-BC1, Class A2D (P) 0.466 12-25-36 6,930,000 6,500,354 Westgate Resorts LLC Series 2012-2A, Class A (S) 3.000 01-20-25 2,511,547 2,527,244 Series 2012-2A, Class B (S) 4.500 01-20-25 4,529,116 4,531,969 Series 2012-3A, Class A (S) 2.500 03-20-25 1,965,622 1,965,386 Series 2012-3A, Class B (S) 4.500 03-20-25 580,131 580,404 Series 2013-1A, Class B (S) 3.750 08-20-25 1,431,546 1,415,441 Shares Value Preferred Securities 1.2% (Cost $21,476,274) Consumer Staples 0.1% Food & Staples Retailing 0.1% Ocean Spray Cranberries, Inc., Series A, 6.250% (S) 23,250 2,043,094 Financials 0.9% Capital Markets 0.1% The Goldman Sachs Group, Inc., 5.500% 85,725 1,947,672 Commercial Banks 0.6% FNB Corp., 7.250% 61,350 1,602,769 PNC Financial Services Group, Inc. (6.125% to 5-1-22, then 3 month LIBOR + 4.067%) 106,775 2,731,305 Regions Financial Corp., 6.375% 102,790 2,289,133 U.S. Bancorp (6.000% to 4-15-17, then 3 month LIBOR + 4.861%) 85,150 2,328,001 Wells Fargo & Company, Series L, 7.500% 1,342 1,511,428 Consumer Finance 0.1% Discover Financial Services, 6.500% 60,000 1,399,800 28 Bond Fund | Semiannual report See notes to financial statements Shares Value Diversified Financial Services 0.1% GMAC Capital Trust I (8.125% to 2-15-16, then 3 month LIBOR + 5.785%) 65,230 $1,750,773 Real Estate Investment Trusts 0.0% Weyerhaeuser Company, 6.375% 12,000 657,840 Industrials 0.2% Aerospace & Defense 0.1% United Technologies Corp., 7.500% 31,265 2,043,480 Airlines 0.1% Continental Airlines Finance Trust II, 6.000% 27,300 1,305,281 Materials 0.0% Metals & Mining 0.0% ArcelorMittal, 6.000% 16,860 425,715 Par value Value Short-Term Investments 1.3% (Cost $24,377,000) Repurchase Agreement 1.3% Barclays Tri-Party Repurchase Agreement dated 11-29-13 at 0.070% to be repurchased at $24,377,142 on 12-2-13, collateralized by $25,235,800 U.S. Treasury Note, 0.750% due 3-31-18 (valued at $24,864,739, including interest) 24,377,000 24,377,000 Total investments (Cost $1,745,699,820) † 98.8% Other assets and liabilities, net 1.2% Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets applicable of the fund. ^ All par values are denominated in U.S. Dollars unless otherwise indicated. BRL Brazilian Real IO Interest-Only Security — (Interest Tranche of Stripped Mortgage Pool). Rate shown is the annualized yield at the end of the period. LIBOR London Interbank Offered Rate PIK Paid-in-kind TBD To Be Determined USGG U.S. Generic Government Yield Index (M) Term loans are variable rate obligations. The coupon rate shown represents the rate at period end. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (Q) Perpetual bonds have no stated maturity date. Date shown as maturity date is next call date. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $462,811,861 or 25.7% of the fund’s net assets as of 11-30-13. (T) This position represents an unsettled loan commitment at period end. Certain details associated with this purchase are not known prior to the settlement date, including coupon rate. † At 11-30-13, the aggregate cost of investment securities for federal income tax purposes was $1,750,943,670. Net unrealized appreciation aggregated $27,088,001, of which $57,498,681 related to appreciated investment securities and $30,410,680 related to depreciated investment securities. See notes to financial statements Semiannual report | Bond Fund 29 F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities 11-30-13 (unaudited) This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $1,745,699,820) $1,778,031,671 Cash 10,051,804 Cash held at broker for futurescontracts 2,174,577 Receivable for investmentssold 6,580,454 Receivable for fund sharessold 5,788,379 Dividends and interestreceivable 18,765,649 Receivable for futures variationmargin 47,375 Other receivables and prepaidexpenses 172,690 Totalassets Liabilities Payable for investmentspurchased 17,247,960 Payable for fund sharesrepurchased 3,994,942 Distributionspayable 565,301 Payable toaffiliates Accounting and legal servicesfees 34,843 Transfer agentfees 193,162 Distribution and servicefees 131,292 Trustees’fees 56,633 Other liabilities and accruedexpenses 114,382 Totalliabilities Netassets Net assets consistof Paid-incapital $1,773,258,548 Accumulated distributions in excess of net investmentincome (440,677) Accumulated net realized gain (loss) on investments, futures contracts and foreign currencytransactions (6,157,308) Net unrealized appreciation (depreciation) on investments, futures contracts and translation of assets and liabilities in foreigncurrencies 32,613,521 Netassets 30 Bond Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding — the fund has an unlimited number of shares authorized with no parvalue Class A ($1,333,217,388 ÷ 83,777,734shares) 1 $15.91 Class B ($35,034,521 ÷ 2,201,712shares) 1 $15.91 Class C ($157,632,042 ÷ 9,904,737shares) 1 $15.91 Class I ($228,513,847 ÷ 14,357,971shares) $15.92 Class R2 ($4,969,918 ÷ 312,163shares) $15.92 Class R6 ($39,906,368 ÷ 2,505,141shares) $15.93 Maximum offering price pershare Class A (net asset value per share ÷ 95.5%) 2 $16.66 1 Redemption price per share is equal to the net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price isreduced. See notes to financial statements Semiannual report | Bond Fund 31 F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 11-30-13 (unaudited) This Statement of operations summarizes the fund’s investment income earned and expenses incurred in operating the fund. It also shows net gains (losses) for the period stated. Investmentincome Interest $42,525,155 Dividends 738,648 Total investmentincome Expenses Investment managementfees 4,313,177 Distribution and servicefees 3,100,226 Accounting and legal servicesfees 187,004 Transfer agentfees 1,296,341 Trustees’fees 40,836 State registrationfees 96,315 Printing andpostage 77,226 Professionalfees 67,627 Custodianfees 96,436 Registration and filingfees 32,014 Other 28,334 Totalexpenses Less expensereductions (509,570) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments (7,316,368) Futurescontracts (2,694,743) Foreign currencytransactions (18,361) Change in net unrealized appreciation (depreciation)of Investments (41,123,485) Futurescontracts 768,636 Translation of assets and liabilities in foreigncurrencies 4,953 Net realized and unrealizedloss Decrease in net assets fromoperations 32 Bond Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Sixmonths ended Year 11-30-13 ended (Unaudited) 5-31-13 Increase (decrease) in netassets Fromoperations Net investmentincome $34,437,837 $63,004,435 Net realized gain(loss) (10,029,472) 19,349,371 Change in net unrealized appreciation(depreciation) (40,349,896) 33,911,782 Increase (decrease) in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (28,838,751) (53,420,052) ClassB (688,025) (1,524,202) ClassC (3,066,223) (5,484,474) ClassI (5,238,304) (9,174,395) ClassR2 (78,132) (22,100) ClassR6 (771,046) (110,196) From net realizedgain ClassA — (2,677,938) ClassB — (92,529) ClassC — (331,835) ClassI — (432,679) ClassR2 — (228) ClassR6 — (5,437) Totaldistributions From fund sharetransactions Total increase(decrease) Netassets Beginning ofperiod 1,953,976,133 1,338,206,929 End ofperiod Undistributed (accumulated distributions in excess of) net investmentincome See notes to financial statements Semiannual report | Bond Fund 33 Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 11-30-13 1 5-31-13 5-31-12 5-31-11 5-31-10 5-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.30 0.63 0.72 0.81 0.97 0.87 Net realized and unrealized gain (loss) oninvestments (0.42) 0.61 0.08 0.92 2.05 (1.34) Total from investmentoperations Lessdistributions From net investmentincome (0.34) (0.70) (0.79) (0.87) (0.98) (0.88) From net realizedgain — (0.03) (0.01) — — — Totaldistributions Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $1,333 $1,434 $1,061 $912 $819 $686 Ratios (as a percentage of average net assets): Expenses beforereductions 0.99 6 1.03 1.06 1.05 1.08 1.16 7 Expenses net of fee waivers andcredits 0.93 6 0.98 1.02 1.05 1.07 1.16 7 Net investmentincome 3.79 6 3.84 4.63 5.24 6.71 6.71 Portfolio turnover (%) 42 72 76 73 88 90 1 Six months ended 11-30-13.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periods. 5 Notannualized. 6 Annualized. 7 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 34 Bond Fund | Semiannual report See notes to financial statements CLASS B SHARES Periodended 11-30-13 1 5-31-13 5-31-12 5-31-11 5-31-10 5-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.25 0.51 0.61 0.70 0.86 0.77 Net realized and unrealized gain (loss) oninvestments (0.43) 0.61 0.08 0.92 2.07 (1.34) Total from investmentoperations Lessdistributions From net investmentincome (0.28) (0.58) (0.68) (0.76) (0.88) (0.79) From net realizedgain — (0.03) (0.01) — — — Totaldistributions Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $35 $44 $37 $28 $25 $28 Ratios (as a percentage of average net assets): Expenses beforereductions 1.69 6 1.73 1.76 1.75 1.78 1.86 7 Expenses net of fee waivers andcredits 1.63 6 1.68 1.72 1.75 1.77 1.86 7 Net investmentincome 3.09 6 3.15 3.92 4.53 6.01 5.96 Portfolio turnover (%) 42 72 76 73 88 90 1 Six months ended 11-30-13.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periods. 5 Notannualized. 6 Annualized. 7 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. CLASS C SHARES Periodended 11-30-13 1 5-31-13 5-31-12 5-31-11 5-31-10 5-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.25 0.51 0.61 0.70 0.86 0.78 Net realized and unrealized gain (loss) oninvestments (0.43) 0.60 0.09 0.92 2.06 (1.34) Total from investmentoperations Lessdistributions From net investmentincome (0.28) (0.58) (0.68) (0.76) (0.88) (0.79) From net realizedgain — (0.03) (0.01) — — — Totaldistributions Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $158 $195 $116 $71 $40 $26 Ratios (as a percentage of average net assets): Expenses beforereductions 1.69 6 1.72 1.77 1.75 1.78 1.86 7 Expenses net of fee waivers andcredits 1.63 6 1.67 1.72 1.75 1.77 1.86 7 Net investmentincome 3.08 6 3.12 3.91 4.50 5.98 6.02 Portfolio turnover (%) 42 72 76 73 88 90 1 Six months ended 11-30-13.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periods. 5 Notannualized. 6 Annualized. 7 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. See notes to financial statements Semiannual report | Bond Fund 35 CLASS I SHARES Periodended 11-30-13 1 5-31-13 5-31-12 5-31-11 5-31-10 5-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.33 0.68 0.78 0.88 1.03 0.93 Net realized and unrealized gain (loss) oninvestments (0.41) 0.61 0.09 0.92 2.05 (1.35) Total from investmentoperations Lessdistributions From net investmentincome (0.37) (0.76) (0.85) (0.93) (1.05) (0.93) From net realizedgain — (0.03) (0.01) — — — Totaldistributions Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) $229 $277 $123 $74 $30 $19 Ratios (as a percentage of average net assets): Expenses beforereductions 0.65 5 0.65 0.67 0.62 0.63 0.70 6 Expenses net of fee waivers andcredits 0.60 5 0.60 0.62 0.62 0.63 0.70 6 Net investmentincome 4.10 5 4.19 4.99 5.64 7.13 7.22 Portfolio turnover (%) 42 72 76 73 88 90 1 Six months ended 11-30-13.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periods. 4 Notannualized. 5 Annualized. 6 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. CLASS R2 SHARES Periodended 11-30-13 1 5-31-13 5-31-12 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.30 0.62 0.17 Net realized and unrealized gain (loss) oninvestments (0.42) 0.64 0.09 Total from investmentoperations Lessdistributions From net investmentincome (0.34) (0.72) (0.19) From net realizedgain — (0.03) — Totaldistributions Net asset value, end ofperiod Total return (%) 4 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) $5 $2 — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 1.04 7 1.03 0.86 7 Expenses net of feewaivers 0.98 7 0.98 0.80 7 Net investmentincome 3.81 7 3.88 4.28 7 Portfolio turnover (%) 42 72 76 8 1 Six months ended 11-30-13.Unaudited. 2 The inception date for Class R2 shares is 3-1-12. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periods. 5 Notannualized. 6 Less than $500,000. 7 Annualized. 8 Portfolio turnover is shown for the period from 6-1-11 to 5-31-12. 36 Bond Fund | Semiannual report See notes to financial statements CLASS R6 SHARES Periodended 11-30-13 1 5-31-13 5-31-12 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.34 0.70 0.57 Net realized and unrealized gain (loss) oninvestments (0.42) 0.61 0.40 Total from investmentoperations Lessdistributions From net investmentincome (0.37) (0.77) (0.64) From net realizedgain — (0.03) (0.01) Totaldistributions Net asset value, end ofperiod Total return (%) 4 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) $40 $3 $2 Ratios (as a percentage of average net assets): Expenses beforereductions 0.57 6 0.57 0.63 6 Expenses net of feewaivers 0.51 6 0.52 0.57 6 Net investmentincome 4.26 6 4.30 5.04 6 Portfolio turnover (%) 42 72 76 7 1 Six months ended 11-30-13.Unaudited. 2 The inception date for Class R6 shares is 9-1-11. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periods. 5 Notannualized. 6 Annualized. 7 Portfolio turnover is shown for the period from 6-1-11 to 5-31-12. See notes to financial statements Semiannual report | Bond Fund 37 Notes to financial statements (unaudited) Note 1 — Organization John Hancock Bond Fund (the fund) is a series of John Hancock Sovereign Bond Fund (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the fund is to seek a high level of current income consistent with prudent investment risk. The fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A and Class C shares are offered to all investors. Class B shares are closed to new investors. Class I shares are offered to institutions and certain investors. Class R2 shares are available only to certain retirement plans. Class R6 shares are available only to certain retirement plans, institutions and other investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M . , Eastern Time. In order to value the securities, the fund uses the following valuation techniques: Equity securities held by the fund are valued at the last sale price or official closing price on the principal securities exchange on which they trade. In the event there were no sales during the day or closing prices are not available, the securities are valued using the last quoted bid or evaluated price. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, taking into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing service. Certain securities traded only in the over-the-counter (OTC) market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Certain short-term securities with maturities of 60 days or less at the time of purchase are valued at amortized cost. Other portfolio securities and assets, for which reliable market quotations are not readily available, are valued at fair value as determined in good faith by the fund’s Pricing Committee following procedures established by the Board of Trustees. The frequency with which these fair valuation procedures are used cannot be predicted and fair value of securities may differ significantly from the value that would have been used had a ready market for such securities existed. 38 Bond Fund | Semiannual report The fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using other significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events or trends, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. Changes in valuation techniques may result in transfers into or out of an assigned level within the disclosure hierarchy. The following is a summary of the values by input classification of the fund’s investments as of November 30, 2013, by major security category or type: LEVEL 3 LEVEL 2 SIGNIFICANT TOTAL MARKET LEVEL 1 SIGNIFICANT UNOBSERVABLE INVESTMENTS IN SECURITIES VALUE AT 11-30-13 QUOTED PRICE OBSERVABLE INPUTS INPUTS Corporate Bonds — $881,435,095 $158,212 U.S. Government & Agency Obligations — 391,317,020 — Foreign Government Obligations — 3,320,000 — Convertible Bonds — 1,228,769 — Term Loans — 17,632,911 — Capital Preferred Securities — 24,892,376 — Collateralized Mortgage Obligations — 303,527,733 1,854,831 Asset Backed Securities — 104,835,992 1,415,441 Preferred Securities $17,085,147 4,951,144 — Short-Term Investments — 24,377,000 — Total Investments in Securities Other Financial Instruments Futures $286,324 — — Repurchase agreements. The fund may enter into repurchase agreements. When the fund enters into a repurchase agreement, it receives collateral that is held in a segregated account by the fund’s custodian. The collateral amount is marked-to-market and monitored on a daily basis to ensure that the collateral held is in an amount not less than the principal amount of the repurchase agreement plus any accrued interest. Collateral for certain tri-party repurchase agreements is held at a third-party custodian bank in a segregated account for the benefit of the fund. Repurchase agreements are typically governed by the terms and conditions of the Master Repurchase Agreement and/or Global Master Repurchase Agreement (collectively, MRA). Upon an event of default, the non-defaulting party may close out all transactions traded under the MRA and net amounts owed. Absent an event of default, the MRA does not result in an offset of the reported amounts of assets and liabilities in the Statement of assets and liabilities. In the event of a default by the counterparty, realization of the collateral proceeds could be delayed, during which time the collateral value may decline or the counterparty may have insufficient assets to pay back claims resulting from close-out of the transactions. Collateral received by the fund for repurchase agreements is disclosed in the Fund’s investments as part of the caption related to the repurchase agreement. Semiannual report | Bond Fund 39 Security transactions and related investment income. Investment security transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment transactions are reported on trade date. Interest income is accrued as earned. Interest income includes coupon interest and amortization/accretion of premiums/discounts on debt securities. Debt obligations may be placed in a non-accrual status and related interest income may be reduced by stopping current accruals and writing off interest receivable when the collection of all or a portion of interest has become doubtful. Dividend income is recorded on the ex-date, except for dividends of foreign securities where the dividend may not be known until after the ex-date. In those cases, dividend income, net of withholding taxes, is recorded when the fund becomes aware of the dividends. Distributions received on securities that represent a return of capital or capital gain are recorded as a reduction of cost of investments and/or as a realized gain if amounts are estimable. Foreign taxes are provided for based on the fund’s understanding of the tax rules that exist in the foreign markets in which it invests. Gains and losses on securities sold are determined on the basis of identified cost and may include proceeds from litigation. Stripped securities. Stripped securities are financial instruments structured to separate principal and interest cash flows so that one class receives principal payments from the underlying assets (PO or principal only), while the other class receives the interest cash flows (IO or interest only). Both PO and IO investments represent an interest in the cash flows of an underlying stripped security. If the underlying assets experience greater than anticipated prepayments of principal, the fund may fail to fully recover its initial investment in an IO security. The market value of these securities can be extremely volatile in response to changes in interest rates or prepayments on the underlying securities. In addition, these securities present additional credit risk such that the fund may not receive all or part of its principal or interest payments because the borrower or issuer has defaulted on its obligation. Line of credit. The fund may borrow from banks for temporary or emergency purposes, including meeting redemption requests that otherwise might require the untimely sale of securities. Pursuant to the fund’s custodian agreement, the custodian may loan money to the fund to make properly authorized payments. The fund is obligated to repay the custodian for any overdraft, including any related costs or expenses. The custodian may have a lien, security interest or security entitlement in any fund property that is not otherwise segregated or pledged, to the maximum extent permitted by law, to the extent of any overdraft. In addition, the fund and other affiliated funds have entered into an agreement with Citibank N.A. that enables them to potentially participate in a $300 million unsecured committed line of credit. A commitment fee, payable at the end of each calendar quarter, based on the average daily unused portion of the line of credit, is charged to each participating fund on a pro rata basis and is reflected in other expenses on the Statement of operations. Commitment fees for the six months ended November 30, 2013 were $919. For the six months ended November 30, 2013, the fund had no borrowings under the line of credit. Expenses. Within the John Hancock funds complex, expenses that are directly attributable to an individual fund are allocated to such fund. Expenses that are not readily attributable to a specific fund are allocated among all funds in an equitable manner, taking into consideration, among other things, the nature and type of expense and the fund’s relative net assets. Expense estimates are accrued in the period to which they relate and adjustments are made when actual amounts are known. Class allocations. Income, common expenses and realized and unrealized gains (losses) are determined at the fund level and allocated daily to each class of shares based on the net assets of the class. Class-specific expenses, such as distribution and service fees, if any, and transfer agent 40 Bond Fund | Semiannual report fees, are calculated daily for each class, based on the net asset value of the class and the applicable specific expense rates. Federal income taxes. The fund intends to continue to qualify as a regulated investment company by complying with the applicable provisions of the Internal Revenue Code and will not be subject to federal income tax on taxable income that is distributed to shareholders. Therefore, no federal income tax provision is required. As of May 31, 2013, the fund had no uncertain tax positions that would require financial statement recognition, derecognition or disclosure. The fund’s federal tax returns are subject to examination by the Internal Revenue Service for a period of three years. Distribution of income and gains. Distributions to shareholders from net investment income and net realized gains, if any, are recorded on the ex-date. The fund generally declares dividends daily and pays them monthly. Capital gain distributions, if any, are distributed annually. Distributions paid by the fund with respect to each class of shares are calculated in the same manner, at the same time and in the same amount, except for the effect of class level expenses that may be applied differently to each class. Such distributions, on a tax basis, are determined in conformity with income tax regulations, which may differ from accounting principles generally accepted in the United States of America. Capital accounts within the financial statements are adjusted for permanent book-tax differences. These adjustments have no impact on net assets or the results of operations. Temporary book-tax differences, if any, will reverse in a subsequent period. Book-tax differences are primarily attributable to distributions payable and amortization and accretion on debt securities. Note 3 — Derivative Instruments The fund may invest in derivatives in order to meet its investment objectives. Derivatives include a variety of different instruments that may be traded in the over-the-counter market, on a regulated exchange or through a clearing facility. The risks in using derivatives vary depending upon the structure of the instruments, including the use of leverage, optionality, the liquidity or lack of liquidity of the contract, the creditworthiness of the counterparty or clearing organization and the volatility of the position. Some derivatives involve risks that are potentially greater than the risks associated with investing directly in the referenced securities or other referenced underlying instrument. Specifically, the fund is exposed to the risk that the counterparty to an OTC derivatives contract will be unable or unwilling to make timely settlement payments or otherwise honor its obligations. OTC derivatives transactions typically can only be closed out with the other party to the transaction. Futures are traded or cleared on an exchange or central clearinghouse. Exchange-traded or cleared transactions generally present less counterparty risk to a fund than OTC transactions. The exchange or clearinghouse stands between the fund and the broker to the contract and therefore, credit risk is generally limited to the failure of the exchange or clearinghouse and the clearing member. Securities pledged by the fund for exchange-traded and cleared transactions, if any are identified in the Fund’s investments. Futures. A futures contract is a contractual agreement to buy or sell a particular currency or financial instrument at a pre-determined price in the future. Risks related to the use of futures contracts include possible illiquidity of the futures markets, contract prices that can be highly volatile and imperfectly correlated to movements in the underlying financial instrument and potential losses in excess of the amounts recognized on the Statement of assets and liabilities. Use Semiannual report | Bond Fund 41 of long futures contracts subjects the fund to the risk of loss up to the notional value of the futures contracts. Use of short futures contracts subjects the fund to unlimited risk of loss. Upon entering into a futures contract, the fund is required to deposit initial margin with the broker in the form of cash or securities. The amount of required margin is generally based on a percentage of the contract value; this amount is the initial margin for the trade. The margin deposit must then be maintained at the established level over the life of the contract. Futures margin receivable/payable is included on the Statement of assets and liabilities. Futures contracts are marked-to-market daily and an appropriate payable or receivable for the change in value (variation margin) and unrealized gain or loss is recorded by the fund. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. During the six months ended November 30, 2013, the fund used futures contracts to manage duration of the fund. During the six months ended November 30, 2013, the fund held futures contracts with notional values ranging from $21.0 million to $56.4 million, as measured at each quarter end. The following table summarizes the contracts held at November 30, 2013. OPEN NUMBER OF EXPIRATION UNREALIZED CONTRACTS CONTRACTS POSITION DATE NOTIONAL BASIS NOTIONAL VALUE APPRECIATION Ultra Long U.S. 379 Long Mar 2014 $52,442,051 $52,728,375 $286,324 Treasury Bond Futures Fair value of derivative instruments by risk category The table below summarizes the fair value of derivatives held by the fund at November 30, 2013 by risk category: FINANCIAL ASSET LIABILITY STATEMENT OF ASSETS AND INSTRUMENTS DERIVATIVES DERIVATIVES RISK LIABILITIES LOCATION LOCATION FAIR VALUE FAIR VALUE Interest rate contracts Receivable/payable Future* $286,324 — forfutures * Reflects cumulative appreciation/depreciation of futures as disclosed herein. Only the period end variation margin is separately disclosed on the Statement of assets and liabilities. Effect of derivative instruments on the Statement of operations The table below summarizes the net realized gain (loss) included in the net increase (decrease) in net assets from operations, classified by derivative instrument and risk category, for the six months ended November 30, 2013: RISK STATEMENT OF OPERATIONS LOCATION FUTURES CONTRACTS Interest rate contracts Net realized gain (loss) ($2,694,743) The table below summarizes the net change in unrealized appreciation (depreciation) included in the net increase (decrease) in net assets from operations, classified by derivative instrument and risk category, for the six months ended November 30, 2013: RISK STATEMENT OF OPERATIONS LOCATION FUTURES CONTRACTS Interest rate contracts Change in unrealized appreciation $768,636 (depreciation) 42 Bond Fund | Semiannual report Note 4 — Guarantees and indemnifications Under the Trust’s organizational documents, its Officers and Trustees are indemnified against certain liabilities arising out of the performance of their duties to the Trust, including the fund. Additionally, in the normal course of business, the fund enters into contracts with service providers that contain general indemnification clauses. The fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the fund that have not yet occurred. The risk of material loss from such claims is considered remote. Note 5 — Fees and transactions with affiliates John Hancock Advisers, LLC (the Advisor) serves as investment advisor for the fund. John Hancock Funds, LLC (the Distributor), an affiliate of the Advisor; serves as principal underwriter of the fund. The Advisor and the Distributor are indirect, wholly owned subsidiaries of Manulife Financial Corporation (MFC). Management fee. The fund has an investment management agreement with the Advisor under which the fund pays a daily management fee to the Advisor equivalent, on an annual basis, to the sum of: (a) 0.500% of the first $500,000,000 of the fund’s average daily net assets, (b) 0.475% of the next $500,000,000 of the fund’s average daily net assets, (c) 0.450% of the next $500,000,000 of the fund’s average daily net assets, (d) 0.450% of the next $500,000,000 of the fund’s average daily net assets, (e) 0.400% of the next $500,000,000 of the fund’s average daily net assets, and (f) 0.350% of the fund’s average daily net assets in excess of $2,500,000,000. The Advisor has a subadvisory agreement with John Hancock Asset Management a division of Manulife Asset Management (US) LLC, an indirectly owned subsidiary of MFC and an affiliate of the Advisor. The fund is not responsible for payment of the subadvisory fees. Effective June 1, 2013, the Advisor has contractually agreed to waive a portion of its management fee and/or reimburse expenses for certain funds of the John Hancock funds complex, including the fund (the participating portfolios). The waiver equals, on an annualized basis, 0.01% of that portion of the aggregate net assets of all the participating portfolios that exceeds $75 billion but is less than or equal to $125 billion; 0.0125% of that portion of the aggregate net assets of all the participating portfolios that exceeds $125 billion but is less than or equal to $150 billion; and 0.015% of that portion of the aggregate net assets of all the participating portfolios that exceeds $150 billion. The amount of the reimbursement is calculated daily and allocated among all the participating portfolios in proportion to the daily net assets of each fund. This arrangement may be amended or terminated at any time by the Advisor upon notice to the funds with the approval of the Board of Trustees. Accordingly, these expense reductions amounted to $37,897, $1,081, $4,818, $6,382, $103 and $937, for Class A, Class B, Class C, Class I, Class R2, and Class R6 shares, respectively, for the six months ended November 30, 2013. The Advisor has contractually agreed to waive a portion of its management fee and/or reimburse or pay operating expenses of the fund in order to reduce the total annual fund operating expenses for Class A, Class B, Class C, Class I, Class R2 and Class R6 shares by 0.05% of the fund’s average daily net assets. These fee waivers and/or reimbursements expire on September 30, 2014, unless renewed by mutual agreement of the fund and the Advisor based upon a determination that this is appropriate under the circumstances at the time. Accordingly, these expense reductions amounted to $339,107, $9,688, $43,190, $57,154, $918, and $8,295, for Class A, Class B, Class C, Class I, Class R2, and Class R6 shares, respectively, for the six months ended November 30, 2013. The Advisor has contractually agreed to waive all or a portion of its management fee and/or reimburse or pay operating expenses of the fund to the extent necessary to maintain the fund’s total operating expenses at 0.57% for Class R6 shares, excluding certain expenses such as taxes, brokerage commissions, interest expense, litigation and indemnification expenses and other extraordinary expenses, acquired fund fees and expenses paid indirectly, and short dividend Semiannual report | Bond Fund 43 expense. The current expense limitation expires September 30, 2014, unless renewed by mutual agreement of the fund and the Advisor based upon a determination that is appropriate under the circumstances at the time. For the six months ended November 30, 2013, there were no reductions related to this agreement. The investment management fees, including the impact of the waivers and reimbursements described above, incurred for the six months ended November 30, 2013 were equivalent to a net annual effective rate of 0.415% of the fund’s average daily net assets. Accounting and legal services. Pursuant to a service agreement, the fund reimburses the Advisor for all expenses associated with providing the administrative, financial, legal, accounting and recordkeeping services to the fund, including the preparation of all tax returns, periodic reports to shareholders and regulatory reports, among other services. These expenses are allocated to each share class based on its relative net assets at the time the expense wasincurred. These accounting and legal services fees incurred for the six months ended November 30, 2013, amounted to an annual rate of 0.02% of the fund’s average daily net assets. Distribution and service plans. The fund has a distribution agreement with the Distributor. The fund has adopted distribution and service plans with respect to Class A, Class B, Class C, and Class R2 shares pursuant to Rule 12b-1 under the 1940 Act, to pay the Distributor for services provided as the distributor of shares of the fund. In addition, under a service plan for Class R2 shares, the fund pays for certain other services. The fund may pay up to the following contractual rates of distribution and service fees under these arrangements, expressed as an annual percentage of average daily net assets for each class of the fund’s shares. CLASS RULE 12b–1 FEE SERVICE FEE Class A 0.30% — Class B 1.00% — Class C 1.00% — Class R2 0.25% 0.25% Sales charges. Class A shares are assessed up-front sales charges, which resulted in payments to the Distributor amounting to $2,010,045 for the six months ended November 30, 2013. Of this amount, $253,141 was retained and used for printing prospectuses, advertising, sales literature and other purposes, $1,700,935 was paid as sales commissions to broker-dealers and $55,969 was paid as sales commissions to sales personnel of Signator Investors, Inc., a broker-dealer affiliate of the Advisor. Class A, Class B, and Class C shares may be subject to contingent deferred sales charges (CDSCs). Certain Class A shares that are acquired through purchases of $1 million or more and are redeemed within one year of purchase are subject to a 1.00% sales charge. Class B shares that are redeemed within six years of purchase are subject to CDSCs, at declining rates, beginning at 5.00%. Class C shares that are redeemed within one year of purchase are subject to a 1.00% CDSC. CDSCs are applied to the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Proceeds from CDSCs are used to compensate the Distributor for providing distribution-related services in connection with the sale of these shares. During the six months ended November 30, 2013, CDSCs received by the Distributor amounted to $2,928, $67,312, and $41,837 for Class A, Class B, and Class C shares, respectively. Transfer agent fees. The fund has a transfer agent agreement with John Hancock Signature Services, Inc. (Signature Services), an affiliate of the Advisor. The transfer agent fees paid to Signature Services are determined based on the cost to Signature Services (Signature Services Cost) 44 Bond Fund | Semiannual report of providing recordkeeping services. The Signature Services Cost includes a component of allocated John Hancock corporate overhead for providing transfer agent services to the fund and to all other John Hancock affiliated funds. It also includes out-of-pocket expenses, including payments made to third-parties for recordkeeping services provided to their clients who invest in one or more John Hancock funds. In addition, Signature Services Cost may be reduced by certain fees that Signature Services receives in connection with retirement and small accounts. Signature Services Cost is calculated monthly and allocated, as applicable, to five categories of share classes: Retail Share and Institutional Classes of Non-Municipal Bond Funds, Class R6 shares, Retirement Share Classes, and Municipal Bond Share Classes. Within each of these categories, the applicable costs are allocated to the affected John Hancock affiliated funds and/or classes, based on the relative average daily net assets. Prior to October 1, 2013, Signature Services Cost was calculated monthly and allocated, as applicable, to four categories of share classes: Institutional Share Classes, Retirement Share Classes, Municipal Bond Share Classes and all other Retail Share Classes. Within each of these categories, the applicable costs were allocated to the affected John Hancock affiliated funds and/or classes, based on the relative average daily net assets. Class level expenses. Class level expenses for the six months ended November 30, 2013 were: DISTRIBUTION AND TRANSFER CLASS SERVICE FEES AGENT FEES Class A $2,034,559 $1,003,960 Class B 193,559 28,714 Class C 863,468 128,113 Class I — 131,124 Class R2 8,640 435 Class R6 — 3,995 Totals Trustee expenses. The fund compensates each Trustee who is not an employee of the Advisor or its affiliates. The costs of paying Trustee compensation and expenses are allocated to each fund based on its net assets relative to other funds within the John Hancock funds complex. Note 6 — Fund share transactions Transactions in fund shares for the six months ended November 30, 2013 and for the year ended May 31, 2013 were as follows: Sixmonthsended11-30-13 Yearended5-31-13 Shares Amount Shares Amount Class A shares Sold 10,348,404 $164,466,737 31,359,267 $513,399,559 Distributions reinvested 1,676,853 26,602,863 3,107,572 50,865,272 Repurchased (15,850,675) (251,748,355) (13,717,065) (224,729,109) Net increase (decrease) Class B shares Sold 46,788 $743,858 824,871 $13,396,156 Distributions reinvested 33,982 539,066 75,797 1,240,109 Repurchased (540,831) (8,576,851) (552,113) (9,033,346) Net increase (decrease) Semiannual report | Bond Fund 45 Sixmonthsended11-30-13 Yearended5-31-13 Shares Amount Shares Amount Class C shares Sold 1,117,962 $17,796,554 6,521,506 $106,789,726 Distributions reinvested 167,496 2,657,270 296,969 4,863,774 Repurchased (3,294,720) (52,255,767) (2,220,013) (36,367,597) Net increase (decrease) Class I shares Sold 4,452,511 $70,773,849 12,674,668 $207,444,253 Distributions reinvested 277,062 4,396,666 464,023 7,607,505 Repurchased (7,270,709) (115,709,067) (3,978,496) (65,248,968) Net increase (decrease) Class R2 shares Sold 243,738 $3,866,380 120,858 $1,989,037 Distributions reinvested 4,788 76,021 1,063 17,545 Repurchased (62,427) (989,012) (2,186) (36,129) Net increase Class R6 shares Sold 2,345,432 $37,293,068 89,583 $1,469,475 Distributions reinvested 48,432 769,024 6,742 110,443 Repurchased (48,871) (782,341) (60,952) (998,024) Net increase Total net increase (decrease) Affiliates of the fund owned 2.0% and 0.3% of shares of beneficial interest of Class R2 and Class R6, respectively, on November 30, 2013. Note 7 — Purchase and sale of securities Purchases and sales of securities, other than short-term securities and U.S. Treasury obligations, amounted to $420,113,860 and $522,928,052, respectively, for the six months ended November 30, 2013. Purchases and sales of U.S. Treasury obligations aggregated to $333,357,056 and $337,135,049, respectively, for the six months ended November 30, 2013. 46 Bond Fund | Semiannual report More information Trustees Investment advisor James M. Oates, Chairperson John Hancock Advisers, LLC Steven R. Pruchansky, Vice Chairperson Charles L. Bardelis * Subadvisor James R. Boyle † John Hancock Asset Management a division of Craig Bromley † Manulife Asset Management (US) LLC Peter S. Burgess * William H. Cunningham Principal distributor Grace K. Fey John Hancock Funds, LLC Theron S. Hoffman * Deborah C. Jackson Custodian Hassell H. McClellan State Street Bank and Trust Company Gregory A. Russo Warren A. Thomson † Transfer agent John Hancock Signature Services, Inc. Officers Hugh McHaffie Legal counsel President K&L Gates LLP Andrew G. Arnott Executive Vice President Thomas M. Kinzler Secretary and Chief Legal Officer Francis V. Knox, Jr. Chief Compliance Officer Charles A. Rizzo Chief Financial Officer Salvatore Schiavone Treasurer *Member of the Audit Committee †Non-Independent Trustee The fund’s proxy voting policies and procedures, as well as the fund’s proxy voting record for the most recent twelve-month period ended June 30, are available free of charge on the Securities and Exchange Commission (SEC) website at sec.gov or on our website. The fund’s complete list of portfolio holdings, for the first and third fiscal quarters, is filed with the SEC on FormN-Q. The fund’s Form N-Q is available on our website and the SEC’s website, sec.gov, and can be reviewed and copied (for a fee) at the SEC’s Public Reference Room in Washington, DC. Call 800-SEC-0330 toreceive information on the operation of the SEC’s Public Reference Room. We make this information on your fund, as well as monthly portfolio holdings , and other fund details available on our website at jhinvestments.com or by calling 800-225-5291. You can also contact us: 800-225-5291 Regular mail: Express mail: jhinvestments.com Investment Operations Investment Operations John Hancock Signature Services, Inc. John Hancock Signature Services, Inc. P.O. Box 55913 30 Dan Road Boston, MA 02205-5913 Canton, MA 02021 Semiannual report | Bond Fund 47 800-225-5291 800-338-8080 EASI-Line jhinvestments.com This report is for the information of the shareholders of John Hancock Bond Fund. It is not authorized for distribution to prospective investors unless preceded or accompanied by a prospectus. 21SA 11/13 MF167888 1/14 ITEM 2. CODE OF ETHICS. Not applicable at this time. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT. Not applicable at this time. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES. Not applicable at this time. ITEM 5. AUDIT COMMITTEE OF LISTED REGISTRANTS. Not applicable at this time. ITEM 6. SCHEDULE OF INVESTMENTS. (a) Not applicable. (b) Not applicable. ITEM 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 8. PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 9. PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS. Not applicable. ITEM 10. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. Not applicable. ITEM 11. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-CSR, the registrant's principal executive officer and principal financial officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's most recent fiscal half-year (the registrant's second fiscal half-year in the case of an annual report) that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 12. EXHIBITS. (a) Separate certifications for the registrant's principal executive officer and principal financial officer, as required by Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are attached. (b) Separate certifications for the registrant's principal executive officer and principal financial officer, as required by 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, and Rule 30a-2(b) under the Investment Company Act of 1940, are attached. The certifications furnished pursuant to this paragraph are not deemed to be "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, or otherwise subject to the liability of that section. Such certifications are not deemed to be incorporated by reference into any filing under the Securities Act of 1933 or the Securities Exchange Act of 1934, except to the extent that the Registrant specifically incorporates them by reference. (c)(1) Contact person at the registrant. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Sovereign Bond Fund By: /s/ Hugh McHaffie Hugh McHaffie President Date: January 24, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Hugh McHaffie Hugh McHaffie President Date: January 24, 2014 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: January 24, 2014
